Exhibit 10.20

Execution Version

 

 

SECURITIES PURCHASE AGREEMENT

by and among

IMPRIVATA, INC.,

the SELLING MEMBERS of

HT SYSTEMS, LLC,

HT SYSTEMS, LLC (solely with respect to the obligations contained in Section 8.3
herein)

and

David Wiener as the SELLERS REPRESENTATIVE

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 PURCHASE AND SALE

     1   

1.1

 

Membership Units

     1   

1.2

 

Purchase Price

     1   

1.3

 

Retention Payment

     2   

1.4

 

Earnout Consideration

     2   

1.5

 

Escrow Amount

     4   

1.6

 

Withholding Rights

     4   

ARTICLE 2 CLOSING AND DELIVERIES

     5   

2.1

 

Closing

     5   

2.2

 

Deliveries by Selling Members

     5   

2.3

 

Deliveries by Buyer

     7   

2.4

 

Payment of Purchase Price

     7   

ARTICLE 3 WORKING CAPITAL ADJUSTMENT

     7   

3.1

 

Estimated Closing Working Capital

     7   

3.2

 

Closing Balance Sheet

     8   

3.3

 

Disagreement and Resolution

     8   

3.4

 

Purchase Price Adjustment

     9   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLING MEMBERS

     9   

4.1

 

Authority and Enforceability

     9   

4.2

 

Conflicts

     9   

4.3

 

Litigation

     10   

4.4

 

No Brokers

     10   

4.5

 

Membership Units

     10   

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLING MEMBERS RELATING TO COMPANY

     10   

5.1

 

Organization and Power

     10   

5.2

 

Capitalization

     11   

5.3

 

Subsidiaries

     11   

5.4

 

Financial Statements

     11   

5.5

 

No Undisclosed Liabilities

     12   

5.6

 

Operations Since the Most Recent Balance Sheet Date

     12   

5.7

 

Taxes

     14   

 

-i-



--------------------------------------------------------------------------------

5.8

 

Permits

     15   

5.9

 

Real Property

     16   

5.10

 

Intellectual Property

     16   

5.11

 

Compliance with Laws

     20   

5.12

 

Contracts

     20   

5.13

 

Employees

     22   

5.14

 

Employee Benefits

     24   

5.15

 

Environmental Compliance

     25   

5.16

 

Litigation

     25   

5.17

 

Insurance

     26   

5.18

 

Properties

     26   

5.19

 

Transactions with Affiliates

     26   

5.20

 

No Brokers

     27   

5.21

 

State Takeover Statutes

     27   

5.22

 

Warranties

     27   

5.23

 

Suppliers, Distributors and Customers

     27   

5.24

 

Solvency

     28   

5.25

 

Data Privacy

     28   

5.26

 

Fair Disclosure

     29   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYER

     30   

6.1

 

Organization

     30   

6.2

 

Authority and Enforceability

     30   

6.3

 

Conflicts

     30   

6.4

 

No Litigation

     30   

6.5

 

No Brokers

     30   

ARTICLE 7 CONDITIONS PRECEDENT TO CLOSING

     31   

7.1

 

Conditions Precedent to the Obligations of Buyer

     31   

7.2

 

Conditions Precedent to the Obligations of Selling Members

     31   

ARTICLE 8 ADDITIONAL AGREEMENTS

     32   

8.1

 

Non-Competition; Non-Solicitation

     32   

8.2

 

Tax Matters

     33   

8.3

 

Conduct of Business by the Company

     37   

ARTICLE 9 INDEMNIFICATION

     39   

9.1

 

Survival

     39   

 

-ii-



--------------------------------------------------------------------------------

9.2

 

Indemnification by the Selling Members

     40   

9.3

 

Indemnification by Buyer

     40   

9.4

 

Limitations

     41   

9.5

 

Third Party Claims

     42   

9.6

 

Notice of Claims

     42   

9.7

 

Additional Limitations

     43   

9.8

 

Set-Off and Priority

     43   

9.9

 

Purchase Price Adjustments

     44   

ARTICLE 10 TERMINATION

     44   

10.1

 

Termination

     44   

10.2

 

Notice of Termination; Effect of Termination

     45   

10.3

 

Expenses

     45   

ARTICLE 11 GENERAL PROVISIONS

     45   

11.1

 

Sellers Representative

     45   

11.2

 

Notices

     47   

11.3

 

Entire Agreement

     48   

11.4

 

Severability

     48   

11.5

 

Binding Effect; Assignment

     48   

11.6

 

No Third-Party Beneficiaries

     48   

11.7

 

Interpretation

     49   

11.8

 

Governing Law; Jurisdiction

     49   

11.9

 

Attorneys’ Fees

     50   

11.10

 

Waivers

     50   

11.11

 

Amendments

     50   

11.12

 

No Publicity

     50   

11.13

 

Further Assurances

     50   

11.14

 

Counterparts

     50   

ARTICLE 12 DEFINITIONS

     50   

12.1

 

Defined Terms

     50   

 

-iii-



--------------------------------------------------------------------------------

Exhibits    Exhibit A    Pro Rata Share Exhibit B    Escrow Agreement Exhibit
C-1    Form of Employee Offer Letter Exhibit C-2    Form of Consulting Agreement
Exhibit D    Form of Employee Non-Competition, Non-Solicitation, Confidentiality
and Assignment Agreement Exhibit E-1    Form of Executive Employment Agreement
for David Wiener Exhibit E-2    Form of Executive Employment Agreement for Carl
Bertrams Exhibit E-3    Form of Executive Employment Agreement for Michael
Esquinaldo Exhibit F    Release of Claims Exhibit G    Spousal Consent Exhibit H
   Allocation Methodology Schedules    Schedule 2.2(h)    Contracts Requiring
Consent to Assign Schedule 2.2(i)(A)    Company Employees Schedule 2.2(i)(B)   
Company Independent Contractors Schedule 3.1    Excluded Accounts Receivable

 

-iv-



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
April 30, 2015 by and among Imprivata, Inc., a Delaware corporation (“Buyer”),
the parties listed as Selling Members on the signature pages hereto
(collectively, the “Selling Members”), HT Systems, LLC (solely with respect to
obligations contained in Section 8.3 herein), and David Wiener, as the
representative of the Selling Members (the “Sellers Representative”). Buyer and
the Selling Members are sometimes collectively referred to herein as the
“Parties” and each, a “Party”.

RECITALS

WHEREAS, the Selling Members are party to that Limited Liability Company
Agreement (the “LLC Agreement”) of HT Systems, LLC, a Florida limited liability
company (“Company”), pursuant to which, among other things, all of the
membership interests (the “Membership Units”) are owned by the Selling Members;

WHEREAS, the Membership Units represent all of the economic and voting
membership interests in Company issued and outstanding prior to the
Transactions; and

WHEREAS, the Selling Members desire to sell, and Buyer desires to purchase from
the Selling Members, the Membership Units for the Purchase Price and upon the
terms and conditions and subject to the conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows (Article 12) contains
definitions of certain terms used in this Agreement):

ARTICLE 1

PURCHASE AND SALE

1.1 Membership Units. On the terms and subject to the conditions of this
Agreement, at the Closing, the Selling Members shall sell, transfer and deliver
to Buyer, and Buyer shall purchase from the Selling Members, all of the Selling
Member’s right, title, and interest in and to all of the Membership Units, free
and clear of all Encumbrances (the “Purchase”).

1.2 Purchase Price. Subject to adjustment as provided in Article 3 and Article
9, the purchase price for the Membership Units shall be an amount equal to
Nineteen Million Seventy-Five Thousand Dollars ($19,075,000) (the “Purchase
Price”). The Purchase Price shall be allocated to each Selling Member in
accordance with such Selling Member’s Pro Rata Share. Whenever any component of
the Purchase Price is distributed to the Selling Members, each Selling Member
shall be entitled to receive the portion of such distribution equal to such
Selling Member’s Pro Rata Share.



--------------------------------------------------------------------------------

1.3 Retention Payment.

(a) In addition to the Purchase Price and the Earnout Consideration, if any,
provided in Section 1.4, subject to the forfeiture provisions set forth in
Section 1.3(b) below and provided that a Selling Member remains an employee of
Buyer or an Affiliate of Buyer through the second anniversary of the Closing
Date (the “Retention Period”), Buyer shall pay or cause to be paid to such
Selling Member, within five (5) Business Days following the end of the Retention
Period, the Retention Payment applicable to such Selling Member. The Parties
agree that the Retention Payments will be treated as compensation income
received by each Selling Member for U.S. federal, state and local income tax
purposes.

(b) Notwithstanding the foregoing, if, before the conclusion of the Retention
Period, (i) a Selling Member’s employment with Buyer or any Affiliate of Buyer
is terminated or otherwise not continued by Buyer or any Affiliate of Buyer, as
applicable, without Cause or (ii) a Selling Member’s employment with Buyer or
any Affiliate of Buyer is terminated by such Selling Member for Good Reason then
Buyer shall pay or cause to be paid to such Selling Member, within five
(5) Business Days following such termination, the Retention Payment applicable
to such Selling Member; provided, however, if, before the conclusion of the
Retention Period (i) a Selling Member’s employment with Buyer or any Affiliate
of Buyer is terminated by Buyer or any Affiliate of Buyer, as applicable, with
Cause or (ii) a Selling Member’s employment with Buyer or any Affiliate of Buyer
is terminated by such Selling Member without Good Reason, then any Retention
Payment otherwise payable to such Selling Member shall be forfeited.

1.4 Earnout Consideration.

(a) In addition to the payments made at the Closing to the Selling Members and
the Retention Payment, if any, provided in Section 1.3, Buyer agrees to pay or
cause to be paid to the Selling Members (each an “Earnout Payment” and the sum
of all Earnout Payments, the “Earnout Consideration”), if any, as provided in
this Section 1.4 within five (5) Business Days of final determination of the
applicable Earnout Payment in accordance with Section 1.4(b).

(i) For the period beginning on the day after the Closing Date and ending on the
first anniversary of the Closing Date (such period, the “Initial Earnout
Period”), [***] of the Bookings during such period in excess of the Initial
Earnout Period Threshold, up to the Maximum Earnout Consideration (such amount,
the “Initial Earnout Payment”), it being understood that no Initial Earnout
Payment shall be payable with respect to the Initial Earnout Period if Bookings
for the Initial Earnout Period do not exceed the Initial Earnout Period
Threshold. The Initial Earnout Payment shall be allocated to each Selling Member
in accordance with such Selling Member’s Pro Rata Share; provided, however, if,
one or more Selling Member’s employment with Buyer or any Affiliate of Buyer is
(A) terminated by Buyer or any Affiliate of Buyer, as applicable, with Cause, or
(B) terminated by such Selling Member without Good Reason, before the conclusion
of the Initial Earnout Period (each such Selling Member, a “Initial Period
Terminated Member”), then the Pro Rata Share of the Initial Earnout Payment
otherwise payable to the Initial Period Terminated Members shall be forfeited.

 

-2-



--------------------------------------------------------------------------------

(ii) For the period beginning on the day after the first anniversary of the
Closing Date and ending on the second anniversary of the Closing Date (such
period, the “Subsequent Earnout Period” and together with the Initial Earnout
Period, the “Earnout Period”), [***] of the Bookings during such period in
excess of the Subsequent Earnout Period Threshold, up to the Maximum Earnout
Consideration minus the Initial Earnout Payment, if any (such amount, the
“Subsequent Earnout Payment”), it being understood that no Subsequent Earnout
Payment shall be payable if Bookings for the Subsequent Earnout Period do not
exceed the Subsequent Earnout Period Threshold, and in no event shall the
aggregate Earnout Consideration exceed the Maximum Earnout Consideration. The
Subsequent Earnout Payment shall be allocated to each Selling Member in
accordance with such Selling Member’s Pro Rata Share; provided, however, if, one
or more Selling Member’s employment with Buyer or any Affiliate of Buyer is
(A) terminated by Buyer or any Affiliate of Buyer, as applicable, with Cause, or
(B) terminated by such Selling Member without Good Reason, before the conclusion
of the Subsequent Earnout Period (each such Selling Member, a “Subsequent Period
Terminated Member”), then the Pro Rata Share of the Subsequent Earnout Payment
otherwise payable to the Subsequent Period Terminated Members shall be
forfeited.

(b) Within sixty (60) days following the end of each respective Earnout Period,
Buyer shall deliver to the Sellers Representative a written notice (in each
case, an “Earnout Notice”) specifying whether the Earnout Threshold for the
applicable Earnout Period has been achieved, the amount of Bookings during such
Earnout Period and the amount of the applicable Earnout Payment payable to each
Selling Member, if any. Buyer shall permit the Sellers Representative and/or its
designated accountants, representatives and counsel to have reasonable access to
their books and records related to the calculations used by Buyer in calculating
the amount of any Earnout Payment. The Sellers Representative may, on or prior
to the date that is thirty (30) days after delivery of any Earnout Notice from
Buyer, object to the amount of Bookings during such Earnout Period or the amount
of the applicable Earnout Payment by providing written notice to Buyer and such
notice shall identify in reasonable detail those items or amounts as to which
the Sellers Representative disagrees (each such item or amount, an “Earnout Item
of Dispute”). If Sellers Representative does not so object, the date of final
determination of the applicable Earnout Payment shall be the day following the
expiration of such thirty (30) day period. Except for Earnout Items of Dispute,
the Sellers Representative shall be deemed to have agreed with all other items
and amounts contained in the applicable Earnout Notice. In the event of any such
objection, Buyer and the Sellers Representative shall, for a period of thirty
(30) days, negotiate in good faith to resolve any such Earnout Item of Dispute.
If the parties resolve all such Earnout Items of Dispute, the date of final
determination of the applicable Earnout Payment shall be the day of such
resolution. If the parties are unable to resolve their differences with respect
to the Earnout Item of Dispute within such thirty (30) day period, then either
Buyer or the Sellers Representative may submit the Earnout Item of Dispute to
the Accounting Arbitrator. Buyer and the Sellers Representative shall each
provide their respective calculations of Earnout Item of Dispute and shall
request that the Accounting Arbitrator render a written determination, which
determination shall be resolved within thirty (30) days after its retention, and
the Parties shall cooperate fully with the Accounting Arbitrator so as to enable
it to make such determination as quickly and as accurately as practicable. The

 

-3-



--------------------------------------------------------------------------------

Accounting Arbitrator’s determination as to each Earnout Item of Dispute
submitted to it shall be in writing and shall be conclusive and binding upon the
Parties, absent manifest error or willful misconduct, and the amount of Bookings
during such Earnout Period and the amount of the applicable Earnout Payment, if
any, shall be modified to the extent necessary to reflect such determination.
The date of such Accounting Arbitrator’s written determination shall be the date
of final determination of the applicable Earnout Payment. The fees and expenses
of the Accounting Arbitrator shall be paid by the Party whose calculation of the
Earnout Item of Dispute is furthest from the determination rendered by the
Accounting Arbitrator.

(c) The Parties agree that each Earnout Payment will be treated as compensation
income received by each Selling Member for U.S. federal, state and local income
Tax purposes.

(d) Notwithstanding anything to the contrary contained in this Section 1.4, in
the event that Buyer has made any indemnification claim or claims pursuant to
Article 9, Buyer shall be entitled to exercise its set-off rights with respect
to up to Two Million Dollars ($2,000,000) of the Earnout Consideration, if any,
pursuant to Section 9.8.

1.5 Escrow Amount.

(a) At Closing: (a) Buyer, the Sellers Representative and J.P. Morgan Chase
Bank, N.A. (the “Escrow Agent”) shall enter into an Escrow Agreement in the form
of Exhibit B attached hereto (the “Escrow Agreement”) and (b) Buyer shall
deposit with the Escrow Agent, the Escrow Amount to be held as a trust fund (the
“Escrow Fund”) by wire transfer in immediately available funds denominated in
United States Dollars to the account specified in the Escrow Agreement. The
Escrow Fund shall be held in escrow by the Escrow Agent under the Escrow
Agreement pursuant to the terms thereof for the purpose of securing the
indemnification obligations set forth in Article 9 and for the purpose of
securing the working capital adjustments, if any, to the Initial Closing
Consideration as set forth in Article 3, and shall be held and disbursed solely
for the purposes and in accordance with the terms of the Escrow Agreement.

(b) The Buyer and the Selling Members agree that (i) the right of the Selling
Members to any disbursements of the Escrow Fund shall be treated as a contingent
payment sale with a stated maximum selling price as contemplated by Treasury
Regulations § 15A-453-1(c) and (ii) to the extent a portion of the Escrow Fund
is disbursed to the Selling Members in accordance with the terms of the Escrow
Agreement in a taxable year following the taxable year that includes the Closing
Date, interest shall be imputed at the short-term rate in an amount as required
by Code Sections 483 and 1274(d).

1.6 Withholding Rights. Buyer shall be entitled to deduct and withhold from any
amounts otherwise payable by Buyer pursuant to this Agreement such amounts as
Buyer is required to deduct and withhold with respect to the making of such
payment under the Code or any other applicable Tax Law. Except with respect to
any failure by a Seller to deliver the certificate described in Section 2.2(l)
prior to the Closing Date and with respect to the Retention Payment and the
Earnout Payment, Buyer shall use reasonable best efforts to notify Sellers
Representative prior to making such deduction and withholding and shall consider
in good faith

 

-4-



--------------------------------------------------------------------------------

any legal interpretation or additional information provided by Sellers
Representative to Buyer that may alleviate the Tax Law requirement to deduct and
withhold from the amounts otherwise payable. Between the date hereof and the
Closing Date, the parties agree to cooperate in good faith with respect to any
deduction or withholding that may be required with respect to amounts otherwise
payable pursuant to this Agreement. To the extent that any amounts are so
deducted and withheld by Buyer and are remitted to the appropriate Governmental
Authority, such deducted and withheld amounts shall be treated for all purposes
of this Agreement as having been paid to the Person in respect of which such
deduction or withholding was made.

ARTICLE 2

CLOSING AND DELIVERIES

2.1 Closing. The closing of the transactions contemplated hereby (the “Closing”)
will take place at the offices of Goodwin Procter LLP, 53 State Street, Boston,
MA 02109 on the date of this Agreement (the “Closing Date”). All proceedings to
be taken and all documents to be executed and delivered by all parties at the
Closing will be deemed to have been taken and executed simultaneously
(notwithstanding any waiver by the Parties in accordance with Article 7), and no
proceedings will be deemed to have been taken nor documents executed or
delivered until all have been taken, executed and delivered at Closing (if not
otherwise waived in accordance with Article 7).

2.2 Deliveries by Selling Members. At the Closing, the Selling Members shall
deliver or cause to be delivered to Buyer the following items:

(a) A counterpart to this Agreement, duly executed by the Selling Members and
the Sellers Representative;

(b) a copy of Company’s Articles of Organization certified by the Florida
Department of State, Division of Corporations as of a date reasonably prior to
the Closing Date;

(c) a good standing certificate of Company from its jurisdiction of organization
and each other jurisdiction in which it is qualified to do business, in each
case dated as of a date reasonably prior to the Closing Date;

(d) evidence reasonably satisfactory to Buyer of the release of any Encumbrances
(other than Permitted Encumbrances) that had been imposed on any assets of
Company;

(e) a duly executed assignment document from each Selling Member effecting the
transfer of the Membership Units;

(f) a duly executed resignation from each manager and officer of Company;

(g) evidence reasonably satisfactory to Buyer regarding the termination of any
Contracts between Company and any of its respective Affiliates other than the
LLC Agreement and the Contracts set forth on Schedule 5.12 of the Disclosure
Schedule;

 

-5-



--------------------------------------------------------------------------------

(h) evidence reasonably satisfactory to Buyer regarding the assignment of
Contracts set forth on Schedule 2.2(h).

(i) each of Company’s employees set forth on Schedule 2.2(i)(A) and independent
contractors set forth on Schedule 2.2(i)(B) hereto shall have executed and
delivered (i) in the case of employees, employment offer letters with Buyer, or
an Affiliate of Buyer acceptable to the Selling Members, in substantially the
form attached hereto as Exhibit C-1, and in the case of independent contractors,
consulting agreements with Buyer, or an Affiliate of Buyer, in the form attached
hereto as Exhibit C-2, and (ii) a non-competition, non-solicitation,
confidentiality and invention assignment agreement with Buyer or an Affiliate of
Buyer in the form attached hereto as Exhibit D (an “Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement”);

(j) each of David Wiener, Carl Bertrams and Michael Esquinaldo shall have
executed and delivered (i) an employment agreement with Buyer acceptable to the
Selling Members, in substantially the forms attached hereto as Exhibits E-1, E-2
and E-3, respectively (collectively, the “Executive Employment Agreements”),
(ii) an Employee Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement, and (iii) a Release of Claims in the form attached hereto
as Exhibit F (a “Release of Claims”);

(k) the Escrow Agreement, duly executed by the Sellers Representative and the
Escrow Agent;

(l) non-foreign person affidavit from each Selling Member dated as of the
Closing Date prepared in accordance with the requirements of Treasury Regulation
Section 1.1445-2(b)(2);

(m) if any Selling Member is a married individual, a spousal consent in the form
attached hereto as Exhibit G executed by the spouse of such Selling Member
consenting to the transactions contemplated by the Transaction Documents;

(n) any minute books, statutory books and registers, books of account, trading
and financial records, copies of taxation returns and other documents and papers
of Company, and any common seal, duplicate seal or official seal, of Company;

(o) IRS Form 8023 duly executed by the Selling Members indicating the intention
of such Selling Members to make an election under Code Section 338(h)(10) with
respect to the sale and, if necessary, any similar forms for applicable state
Tax purposes identified by Buyer at least one day prior to the Closing Date;

(p) unaudited balance sheet for the fiscal year ended December 31, 2013,
unaudited income statement and balance sheet for the fiscal year ended
December 31, 2014, and the unaudited income statement and balance sheet for the
three-month period ended March 31, 2015;

(q) an officer’s certificate executed in accordance with Section 7.1(e); and

 

-6-



--------------------------------------------------------------------------------

(r) such other documents as Buyer may reasonably and timely request for the
purpose facilitating the consummation or performance of the Transactions or any
of the Transaction Documents.

2.3 Deliveries by Buyer. At the Closing, Buyer shall execute and deliver or
cause to be delivered to Buyer the following items:

(a) a counterpart to this Agreement, duly executed by Buyer;

(b) the Executive Employment Agreements, duly executed by Buyer or an Affiliate
of Buyer;

(c) IRS Form 8023 duly executed by the Buyer indicating the Buyer’s intention to
make an election under Code Section 338(h)(10) with respect to the sale and, if
necessary, any similar forms for applicable state Tax purposes identified by
Buyer at least one day prior to the Closing Date; and

(d) the Escrow Agreement, duly executed by Buyer and the Escrow Agent.

2.4 Payment of Purchase Price. At the Closing, Buyer shall pay, or cause to be
paid, to the Selling Members, an amount in cash equal to the Initial Closing
Consideration due at Closing, subject to the adjustments set forth herein, by
wire transfer of immediately available funds to the account designated in
writing by the Sellers Representative to Buyer.

ARTICLE 3

WORKING CAPITAL ADJUSTMENT

3.1 Estimated Closing Working Capital. At least five (5) Business Days prior to
the Closing Date, the Selling Members shall have caused Company to prepare in
good faith and deliver to Buyer (a) an estimated unaudited balance sheet as of
the close of business on the last Business Day immediately preceding the Closing
Date (the “Estimated Closing Balance Sheet”), (b) a statement of the book value
of Company’s current assets (excluding cash and including accounts receivable,
but excluding the accounts receivable listed on Schedule 3.1 to this Agreement),
less Company’s current liabilities (excluding Indebtedness, Transaction Expenses
and all deferred revenue, both long-term and current) (the “Working Capital”)
and as reflected on the face of the Estimated Closing Balance Sheet (the
“Estimated Closing Working Capital”) and the Working Capital Target as reflected
on the face of the Estimated Closing Balance Sheet (the “Estimated Working
Capital Target”), and (c) the calculation for the Estimated Closing Working
Capital Adjustment, in all cases without giving effect to the Transactions and
with reasonable supporting calculations and detail. The Estimated Closing
Balance Sheet, Estimated Closing Working Capital, Estimated Working Capital
Target and Estimated Closing Working Capital Adjustment will be prepared in
accordance with the GAAP, and will not include any changes in assets or
liabilities as a result of purchase accounting adjustments arising from, or
resulting as a consequence of, the Transactions. If Buyer disagrees with the
Selling Members’ calculation of the Estimated Closing Working Capital, Estimated
Working Capital Target or Estimated Closing Working Capital Adjustment, the
Parties shall work together in good faith to resolve such disagreement prior to
the Closing. If the Estimated Closing Working Capital Adjustment is a negative
number, then the absolute value of the

 

-7-



--------------------------------------------------------------------------------

Estimated Closing Working Capital Adjustment shall be subtracted from the
Initial Closing Consideration. If the Estimated Closing Working Capital
Adjustment is zero, then no adjustment to the Initial Closing Consideration
shall be made.

3.2 Closing Balance Sheet. Within ninety (90) days after the Closing Date, Buyer
shall prepare in good faith and deliver to the Sellers Representative an
unaudited balance sheet as of the close of business on the last Business Day
immediately preceding the Closing Date (the “Closing Balance Sheet”), and a
statement of the Working Capital as reflected on the face of the Closing Balance
Sheet (the “Closing Working Capital”) and the Working Capital Target as
reflected on the face of the Closing Balance Sheet (the “Closing Working Capital
Target”). The Closing Balance Sheet and the calculation of the Closing Working
Capital and Closing Working Capital Target will be prepared in accordance with
GAAP and as described in Section 3.1, and will not include any changes in assets
or liabilities as a result of purchase accounting adjustments arising from or
resulting as a consequence of the Transactions.

3.3 Disagreement and Resolution.

(a) If the Sellers Representative disagrees with the determination of the
Closing Working Capital or the Closing Working Capital Target, then the Sellers
Representative shall notify Buyer in writing of such disagreement within thirty
(30) days after delivery of the Closing Balance Sheet, which notice shall
describe the nature of any such disagreement in reasonable detail, identify the
specific items involved and the dollar amount of each such disagreement and
provide reasonable supporting documentation for each such disagreement. After
the end of such thirty (30) day period, neither Buyer nor the Sellers
Representative may introduce additional disagreements with respect to any item
in the Closing Balance Sheet, Closing Working Capital or the Closing Working
Capital Target or increase the amount of any disagreement, and any item not so
identified shall be deemed to be agreed to by the Parties and will be final and
binding.

(b) If Buyer and the Sellers Representative are unable to resolve all
disagreements properly identified pursuant to Section 3.3(a) within thirty
(30) days after delivery of written notice of such disagreements, then either
Buyer or the Sellers Representative may submit such dispute for final and
binding resolution to the Accounting Arbitrator (determined in accordance with
the procedures described in Section 1.4(b)). Within twenty (20) days of receipt
of a supporting brief, the receiving party may present a responsive brief to the
Accounting Arbitrator (which responsive brief shall also be concurrently
provided to the other party). The Accounting Arbitrator shall only consider the
briefs of the parties, and shall not conduct any independent review in
determining those items and amounts disputed by the parties. The Accounting
Arbitrator shall deliver to Buyer and the Sellers Representative, as promptly as
practicable and in any event within ninety (90) days after its appointment, a
written report setting forth the resolution of any such disagreement determined
in accordance with the terms of this Agreement. The determination of the
Accounting Arbitrator shall be final and binding on the Parties. The fees of the
Accounting Arbitrator shall be borne by the Party whose calculation of the
Closing Working Capital Adjustment is furthest from the determination rendered
by the Accounting Arbitrator. The Closing Working Capital Adjustment as finally
determined in accordance with this Section 3, shall be referred to as the “Final
Working Capital Adjustment”.

 

-8-



--------------------------------------------------------------------------------

3.4 Purchase Price Adjustment.

(a) If the True-Up Amount is a negative number then Buyer and the Sellers
Representative shall promptly (and in any event within two (2) Business Days
after the date of such notice) issue instructions to the Escrow Agent to release
to Buyer from the Escrow Fund an amount of cash equal to the absolute value of
the True-Up Amount, by wire transfer of immediately available funds to Buyer.

(b) If the True-Up Amount is a positive number, then Buyer shall promptly (and
in any event within two (2) Business Days after the date of such notice) pay or
cause to be paid to the Selling Members based on their respective Pro Rata Share
the True-Up Amount by wire transfer of immediately available funds.

(c) Amounts paid under this Section 3 or Article 8 shall be treated as an
adjustment to the Purchase Price for Tax purposes.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE SELLING MEMBERS

As an inducement to Buyer to enter into this Agreement and to consummate the
Transactions, except as set forth in the Disclosure Schedule, each Selling
Member represents and warrants to Buyer (severally and not jointly) as set forth
in this Article 4.

4.1 Authority and Enforceability. Such Selling Member has the legal capacity to
execute and deliver this Agreement or any Transaction Document to which such
Selling Member is a party, to consummate the Transactions and to perform its
obligations under this Agreement and such Transaction Documents. This Agreement
has been duly and validly executed and delivered by such Selling Member and
(assuming the due authorization, execution and delivery by Buyer) this Agreement
constitutes the legal, valid and binding obligations of such Selling Member.

4.2 Conflicts. The execution and delivery by such Selling Member of this
Agreement and the performance by it of its obligations hereunder, do not and
will not:

(a) (A) conflict with or violate any provision of Law or (B) conflict with or
violate any Court Order to which such Selling Member or any of the Membership
Units held by such Selling Member is subject;

(b) (A) require a consent, approval or waiver from, or notice to, any party to
any Contract to which such Selling Member is a party or by which such Selling
Member or any Membership Units held by such Selling Member is bound or affected,
or (B) result in a breach of, constitute a default under, or result in the
acceleration of obligations, loss of benefit or increase in any liabilities or
fees under, or create in any party the right to terminate, cancel or modify
(whether after the giving of notice, lapse of time or both), any Contract to
which such Selling Member is a party or by which any Membership Units are bound
or affected;

(c) result in the creation of any Encumbrance on any of the property or assets
of such Selling Member (including the Membership Units held by such Selling
Member); or

 

-9-



--------------------------------------------------------------------------------

(d) require a registration, filing, application, notice, consent, approval,
order, qualification, or waiver with, to or from any Governmental Authority or
any other Person.

4.3 Litigation. There is no Action presently pending or, to the knowledge of
such Selling Member, threatened against such Selling Member that would
reasonably be expected to prevent, hinder or delay the consummation of the
Transactions. Such Selling Member is not subject to any outstanding Court Order
that would reasonably be expected to prevent, hinder or delay the consummation
of the Transactions, nor is such Selling Member a party or, to the knowledge of
such Selling Member, threatened to be made a party, to any such Court Order.

4.4 No Brokers. No Selling Member is obligated to pay any fee or commission to
any broker, finder, investment banker or intermediary, for or on account of the
Transactions.

4.5 Membership Units. The Selling Members collectively own all of the Membership
Units, free and clear of Encumbrances, and in such respective amounts as set
forth on Exhibit A hereto, and the Selling Members collectively own all of the
outstanding equity interests of Company, free and clear of Encumbrances. Such
Selling Member is not a party to any option, warrant, right, contract, call, put
or other agreement or commitment providing for the disposition or acquisition of
any such Membership Units or any such equity interests. Such Selling Member is
not a party to any, and there is no voting trust, proxy or other agreement or
understanding with respect to the voting of any such Membership Units or any
such equity interests, other than the LLC Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLING MEMBERS RELATING TO COMPANY

As an inducement to Buyer to enter into this Agreement and to consummate the
Transactions, each Selling Member represents and warrants to Buyer (severally
and not jointly) as set forth in this Article 5 (except as set forth in the
corresponding section or subsection of the Disclosure Schedule, provided that
any disclosure in any such section or subsection shall only be deemed to be
disclosures against any other representations and warranties to the extent the
relevance of such disclosures to such other representations and warranties is
reasonably and readily apparent on the face of such disclosure). All references
to Company in this Article 5 shall refer to any predecessor entities thereof.

5.1 Organization and Power. Company is a limited liability company duly formed,
validly existing and in good standing under the Laws of the State of Florida and
is licensed or qualified to conduct its business and is in good standing in each
jurisdiction listed in Schedule 5.1 of the Disclosure Schedule, which sets forth
every jurisdiction where it is required to be so licensed or qualified, except
where the failure to be so licensed or qualified would not have a Material
Adverse Effect. Company has the limited liability company power and authority to
own, lease and operate its assets and properties and to carry on its business in
the same manner as currently conducted. Company has never conducted any business
under or otherwise used for any purpose in any jurisdiction any fictitious name,
assumed name, trade name or other name. A true, correct and complete copy of the
LLC Agreement has been delivered or made available by Company to Buyer. Company
does not have any minute books or other records of meetings of the manager(s),
Selling Members or committees of Company’s managers.

 

-10-



--------------------------------------------------------------------------------

5.2 Capitalization.

(a) Schedule 5.2(a) of the Disclosure Schedule sets forth the Membership Units
that are issued and outstanding and the capitalization of Company. All issued
and outstanding equity securities of Company are validly issued and fully paid.
The Membership Units were offered, issued, sold and delivered in compliance with
applicable securities Laws, without giving rise to preemptive rights of any
kind. Company does not have outstanding any of the following: (i) securities
convertible into or exchangeable for any equity securities of Company;
(ii) options, warrants or other rights to purchase or subscribe to equity
securities of Company or securities convertible into or exchangeable for equity
securities of Company; or (iii) Contracts, puts, calls or claims relating to the
issuance of any equity securities of Company, any such convertible or
exchangeable securities or any such options, warrants or right.

(b) There are (i) no preemptive rights, rights of first refusal, put or call
rights or obligations or anti-dilution rights with respect to the issuance, sale
or redemption of the Membership Units or any interests therein, (ii) no rights
to have the Membership Units registered for sale to the public in connection
with the Laws of any jurisdiction, and (iii) no documents, instruments or
agreements relating to the voting of the Membership Units or restrictions on the
transfer of the Membership Units. There are no declared or accrued but unpaid
dividends with respect to any Membership Units.

(c) The relative rights, preferences and other provisions relating to the
Membership Units are as set forth in Company’s Organizational Documents. The
Membership Units represent all of the issued and outstanding equity interests of
Company and the Selling Members are the sole record owners of the Membership
Units, in each case, free and clear of all Encumbrances (other than restrictions
on transfer of securities under the LLC Agreement and applicable securities
Laws).

5.3 Subsidiaries. Company does not currently have, and has never had, any
subsidiaries or any equity or ownership interest (or any interest convertible or
exchangeable or exercisable for, any equity or ownership interest), whether
direct or indirect, in any Person. Company is not obligated to make nor is it
bound by any agreement or obligation to make any investment in or capital
contribution in or on behalf of any other Person.

5.4 Financial Statements. The Selling Members have caused Company to deliver to
Buyer: (i) true, accurate and complete copies of Company’s unaudited financial
statements, including the balance sheet (the “Most Recent Balance Sheet”), as of
March 31, 2015 (the “Most Recent Balance Sheet Date”), and the related unaudited
statements of operations, members’ equity and cash flow for the three-month
period then ended (together, the “Most Recent Financial Statements”), and
(ii) true, accurate and complete copies of Company’s unaudited balance sheet for
the fiscal year ended December 31, 2013 and the unaudited income statement and
balance sheet for the fiscal year ended December 31, 2014 (together with the
Most Recent Financial Statements, the “Financial Statements”). Except for the
absence of notes to the Financial Statements, the Financial Statements have been
prepared in accordance with GAAP

 

-11-



--------------------------------------------------------------------------------

applied on a consistent basis throughout the periods covered thereby and present
fairly, in all material respects, the financial position of Company as at and
for the respective periods then ended and the consolidated results of its
operations and cash flows and changes in financial position for the periods
indicated, except that the Most Recent Financial Statements do not contain the
notes required by GAAP and are subject to normal and recurring year-end
adjustments which are not, individually or in the aggregate, material.

5.5 No Undisclosed Liabilities. Company does not have any liabilities of any
nature, whether or not accrued, contingent, asserted, unasserted, absolute or
otherwise, except for: (a) liabilities specifically reserved against on the face
of the Most Recent Balance Sheet (and, for the avoidance of doubt, not solely in
the notes thereto), (b) the matters set forth on Schedule 5.5 of the Disclosure
Schedule, (c) executory Contract liabilities under (i) any Business Agreement or
(ii) any Contract not required to be listed in Schedule 5.12 of the Disclosure
Schedule, (d) liabilities and obligations incurred in connection with this
Agreement and the Transactions, and (e) liabilities that do not exceed $25,000.

5.6 Operations Since the Most Recent Balance Sheet Date.

(a) Since the Most Recent Balance Sheet Date, Company has not:

(i) suffered a Material Adverse Effect;

(ii) sold, pledged, assigned, leased (as lessor or lessee), licensed,
transferred, abandoned or otherwise disposed of any of its assets (including
Intellectual Property), whether tangible or intangible (other than disposition
of Inventory in the Ordinary Course of Business);

(iii) acquired any property or assets other than in the Ordinary Course of
Business or made or committed to make any capital expenditures in excess of
$10,000;

(iv) increased any bonus, wage, salary or other compensation or benefit payable
or to become payable by Company to any of its employees, consultants,
contractors, or advisors, including the modification of any existing
compensation or equity arrangements with such individuals, or committed, orally
or in writing, to any such increase to any such individual or group thereof, or
made, granted or instituted any increase or committed, orally or in writing, to
any such increase in any existing Benefit Plan or adopted or materially amended
any Benefit Plan, except as required to comply with applicable Law, other than,
in each case, any increase of a current non-officer employee’s salary or bonus
or increase occurring in the Ordinary Course of Business not in excess of five
percent (5%) of such employee’s salary or bonus in effect as of the date of the
Most Recent Balance Sheet;

(v) (A) granted any severance or termination pay to any employee, or (B) entered
into any employment agreement, extension of any employment offer, payment or
agreement to pay, any bonus or special remuneration to any employee;

 

-12-



--------------------------------------------------------------------------------

(vi) created, incurred, assumed or guaranteed any Indebtedness or extended any
loans, lines of credit or financing to any Person (which shall not include
advances made to a non-officer employee of Company in the Ordinary Course of
Business);

(vii) mortgaged, pledged or encumbered any of its properties or assets or
subjected them to any Encumbrance, except Permitted Encumbrances;

(viii) amended its Organizational Documents;

(ix) been involved in any labor dispute or experienced any activity, union
organizing or any lockouts, strikes, slowdowns, work stoppages or threats
thereof by or with respect to such employees;

(x) terminated any employee (it being understood that termination of employees
by reason of death or disability shall not constitute termination for purposes
of this Section 5.6(a)(x));

(xi) entered into any new line of business, made any material change in its
business practices, including any change in accounting methods or practices or
collection, credit, pricing or payment policies, except as described in
Section 5.6(a)(xi) of the Disclosure Schedule;

(xii) disposed of (whether by sale, assignment, license, forfeiture, abandonment
or otherwise), encumbered or failed to keep in effect or maintain, or taken any
action, or failed take any action, that could reasonably be expected to result
in the loss, lapse, abandonment, invalidity or unenforceability of, any right
in, to or for the use of any Company Intellectual Property, or entered into any
license agreement (other than non-exclusive end-user license agreements entered
into by Company in the Ordinary Course of Business), distribution agreement,
security agreement, assignment or other conveyance or option for the foregoing;

(xiii) entered into any acquisition or agreement to acquire by merger,
consolidation or otherwise, or agreement to acquire a substantial portion of the
assets of, or in any other manner, any business of any other Person;

(xiv) entered into any Business Agreement or terminated (other than an
expiration of the term in accordance with the terms thereof), extended, amended
or modified of the terms of any Business Agreement (or any Contract or other
agreement that would have been a Business Agreement but for such termination,
extension, amendment or modification) or any waived, released or assigned any
rights or claims thereunder;

(xv) made any Tax election or settled and/or compromised any Tax liability of
Company; prepared any Tax Returns in a manner that is inconsistent with the past
practices of Company with respect to the treatment of items on such Tax Returns;
incurred any material liability for Taxes other than in the ordinary course of
business, or filed an amended Tax Return or a claim for refund of Taxes with
respect to the income, operations or property of Company;

 

-13-



--------------------------------------------------------------------------------

(xvi) instituted any claim or lawsuit related to the Business;

(xvii) entered into any settlement, conciliation or similar Contract, or waived,
canceled, compromised or released any rights or claims of material value to the
Business, whether or not in the Ordinary Course of Business;

(xviii) entered into any transaction that was not in the Ordinary Course of
Business; or

(xix) agreed, whether orally or in writing, to do any of the foregoing.

5.7 Taxes.

(a) Except as described in Section 5.7(a) of the Disclosure Schedule, all income
and other material Tax Returns of Company have been timely and properly filed.
Company has timely paid all Taxes due and owing (whether or not shown on any Tax
Returns). All such Tax Returns were true correct and complete in all material
respects. No unresolved issue has been raised in writing by any Governmental
Authority in the course of any audit with respect to Taxes for which Company
would be held liable.

(b) Except as described in Section 5.7(b) of the Disclosure Schedule, Company
does not have any liability for the Taxes of any other Person under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign Law), as a transferee or successor, by contract, or otherwise and
Company is neither a party to nor is bound by any agreement a principal purpose
of which is to allocate or share liability for Taxes between or among Company
and other Persons.

(c) Company has withheld or collected and paid all Taxes required to have been
withheld or collected and paid in connection with amounts allocated, paid or
owing to or by any employee, independent contractor, customer, client, creditor,
member, or other Persons.

(d) Except as described in Section 5.7(d) of the Disclosure Schedule, no claim
for assessment or collection of Taxes has been received by Company in writing
that has not been fully resolved. There is no audit, examination, request for
information, refund claim, litigation, proceeding, proposed adjustment or matter
in controversy with respect to any Taxes of or with respect to Company presently
pending or threatened in writing. To the Selling Members’ actual knowledge, no
such action or proceeding has otherwise been threatened by a Governmental
Authority.

(e) Company has not been subject to any extension of, or has filed any waiver
with respect to, any statute of limitations applicable to the assessment or
collection of any Tax.

(f) Company has not engaged in a transaction that constitutes a “reportable
transaction” as such term is defined in Section 6707A(c)(1) of the Code and
Treasury Regulation Section 1.6011-4(b).

 

-14-



--------------------------------------------------------------------------------

(g) There are no liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of Company.

(h) No written claim has ever been received by the Company by a Tax authority in
a jurisdiction where the Company does not pay Taxes or file Tax Returns to the
effect that it is or may be subject to Taxes assessed by or a filing requirement
in such jurisdiction.

(i) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) use of an improper method of accounting for a taxable period ending
on or prior to the Closing Date; (iii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of U.S.
state, local or non-U.S. income Tax Law) executed on or prior to the Closing
Date; (iv) intercompany transactions or any excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any corresponding or
similar provision of state, local or foreign income Tax Law); (v) installment
sale or open transaction disposition made on or prior to the Closing Date;
(vi) prepaid amount received on or prior to the Closing Date; or (vii) election
made under Section 108(i) of the Code prior to the Closing.

(j) The Company is, and at all times since its formation has been, qualified and
treated as an S corporation (within the meaning of Section 1361 and 1362 of the
Code and every analogous provision of applicable state, local or foreign Tax
Law) having in effect a valid and timely election made pursuant to
Section 1362(a) of the Code (and any similar election under any applicable state
and local income Tax Law for a Taxing jurisdiction in which the Company has
nexus for income Tax purposes, the “S Election”), and no Tax authority has
challenged the effectiveness of this election. All requirements for making the S
Election were satisfied at the time the S Election was made and that the S
Election was timely filed and in effect for all taxable years of the Company for
which U.S. federal, state or local income Tax Returns were filed based upon the
continued validity of such S Election. The Company has, and at all times has
had, only one class of common stock and does not have any outstanding options,
contracts or other instruments that would constitute a second class of stock
within the meaning of Section 1361(b)(1)(D) of the Code and the Treasury
Regulations issued thereunder. The Company has no potential liability for Taxes
under Section 1374 of the Code (or any similar provision of state or local law).

5.8 Permits. Company holds all Permits that are necessary to entitle Company to
own or lease, operate and use Company’s assets and to carry on and conduct
Company’s business in substantially the same manner as currently conducted. All
of the Permits held by Company are in full force and effect. Since the Company’s
formation, there have not been any material violations recorded in respect of
any such Permits. No proceeding is pending or, to the knowledge of the Selling
Members, threatened to revoke or limit any such Permit. Since the Company’s
formation, Company has not received any written notice from any Governmental
Authority regarding a violation of, conflict with, or failure to comply with,
any term or requirement of any Permit.

 

-15-



--------------------------------------------------------------------------------

5.9 Real Property.

(a) Company does (i) not own, nor has ever owned, any real property and (ii) is
not obligated nor has any option to acquire any ownership interest in any real
property. The Leased Real Property identified in Schedule 5.9 of the Disclosure
Schedule comprises all of the real property used in the operation of the
Business and leased by Company.

(b) Except for the list of all leases and subleases of real property set forth
on Schedule 5.9 of the Disclosure Schedule, in each case including all
amendments, extensions and modifications thereto and assignments and subleases
thereof, together with all exhibits, addendum, riders and other documents
constituting a part thereof or affecting such leasehold (collectively, the
“Leases”), there are no leases, subleases, licenses, occupancy agreements,
options, rights, concessions or other agreements or arrangements, written or
oral, granting to any person the right to purchase, use or occupy any address of
each Leased Real Property facility of Company (“Premises”), or any real property
or any portion thereof or interest in any such Premises or real property. All of
the Leases are in full force and effect and are enforceable in accordance with
their respective terms, and shall continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
Closing. Company is not, and to the knowledge of the Selling Members, no other
party to such Lease is in material breach or material default under any such
Lease, and to the knowledge of the Selling Members, no event has occurred which,
with notice or lapse of time, would constitute such a breach or default or
permit termination, modification or acceleration under any Lease.

5.10 Intellectual Property.

(a) Schedule 5.10(a) of the Disclosure Schedule contains an accurate and
complete list of all Company Registered IP.

(b) Schedule 5.10(b) of the Disclosure Schedule sets forth a complete list of
(i) all licenses, sublicenses or other agreements under which Company is granted
rights by others in any Intellectual Property used or held for use in the
operation of the Business (“Licenses In”) (other than commercial off-the-shelf
software in executable code form which is made available for a total cost of
less than $10,000), and (ii) licenses, sublicenses or other agreements under
which Company has granted rights to others in Company Intellectual Property
(“Licenses Out”) (other than non-exclusive, end user licenses granted by Company
in the Ordinary Course of Business pursuant to Company’s standard form of end
user license agreement, copies of which have been provided to Buyer). True and
complete copies of all Licenses In and Licenses Out have been delivered to
Buyer.

(c) except as set forth on Schedule 5.10(c) of the Disclosure Schedule:

(i) to the knowledge of the Selling Members, with respect to Intellectual
Property (A) owned or purported to be owned by Company, Company exclusively owns
such Company Intellectual Property and, without payment to a third party,
possesses adequate and enforceable rights to such Intellectual Property as is
material to the operation of the Business and (B) used or held for use by
Company in the operation of the Business (other than commercial off the shelf
software in executable code form which is made available for a total cost of
less than $10,000), Company possesses adequate and enforceable rights to such
Intellectual Property; in the case of the foregoing clauses (A) and (B) above,
free and clear of all Encumbrances, other than Permitted Encumbrances;

 

-16-



--------------------------------------------------------------------------------

(ii) all Company Intellectual Property owned by or exclusively licensed to
Company that has been issued by, or registered with, or the subject of an
application filed with, as applicable, the U.S. Patent and Trademark Office, the
U.S. Copyright Office or any similar office or agency anywhere in the world
(“Company Registered IP”) is currently in compliance with formal legal
requirements (including without limitation, as applicable, payment of filing,
examination and maintenance fees, inventor declarations, proofs of working or
use, timely post-registration filing of affidavits of use and incontestability,
and renewal applications), and, to the knowledge of the Selling Members, all
Company Intellectual Property owned by or exclusively licensed to Company is
valid and enforceable;

(iii) none of the Company Registered IP is subject to any maintenance fees or
taxes or actions falling due within ninety (90) days after the Closing Date;

(iv) none of the Company Registered IP is subject to any proceedings or actions
before any court or tribunal (including the U.S. Patent and Trademark Office,
U.S. Copyright Office or equivalent authority anywhere in the world) to which
Company is a party or in which claims are raised relating to the validity,
enforceability, scope, ownership or infringement of any of Company Registered IP
(including any interference, reissue, review, derivation, reexamination or
opposition proceeding); there is no patent or patent application of any third
party that potentially interferes with or is derived from any Patent included in
the Company Registered IP; all Products made, used or sold under Patents
included in the Company Intellectual Property have been marked with the proper
patent notice;

(v) there are no pending or threatened claims, or any communications from any
third party, against Company or any of Company’s employees alleging that any of
the operation of the business or any activity by Company, or manufacture, sale,
offer for sale, importation, and/or use of any Product infringes or violates (or
in the past infringed or violated) the rights of others in or to any
Intellectual Property (“Third Party IP Assets”) or constitutes a
misappropriation of (or in the past constituted a misappropriation of) any
portion of any Third Party IP Assets or that any of Company Intellectual
Property is invalid or unenforceable;

(vi) neither the operation of the Business, nor any activity by Company, nor
manufacture, use, importation, offer for sale and/or sale or license of any
Product infringes, misappropriates or violates (or in the past infringed,
misappropriated or violated) any (A) Third Party IP Asset, other than the rights
of any Third Party under any Patent, and (B) to the knowledge of the Selling
Members, the rights of any Third Party under any Patent;

 

-17-



--------------------------------------------------------------------------------

(vii) Company (A) does not have any obligation to compensate any Person for the
use of any Intellectual Property and (B) there are no settlements, covenants not
to sue, consents, judgments, or orders or similar obligations that: (1) restrict
the rights of Company to use any Intellectual Property, (2) restrict the
business of Company, in order to accommodate a third party’s Intellectual
Property, or (3) permit third parties to use any Company Intellectual Property;

(viii) No government, university, college, other educational institution,
research center or non-profit institution involved in the research and
development of Intellectual Property (collectively, “Institutions”) provided
facilities or funding for the development of any Company Intellectual Property
or Product. No Institutions have any rights in or with respect to any
developments of any Intellectual Property made by any current or former
employee, or consultant of Company that relate in any manner to Company
Intellectual Property or the Products. To the knowledge of the Selling Members,
no current or former employee, or consultant of Company who was involved in, or
who contributed to, the creation or development of any Company Intellectual
Property has performed services for any Institution during a period of time
during which such employee, or consultant was also performing services for
Company;

(ix) Except as set forth on Schedule 5.10(c)(ix) of the Disclosure Schedule, all
former and current employees, consultants and contractors of Company have
executed valid and enforceable written instruments with Company that assign to
Company all rights, title and interest in and to any and all (A) Software,
inventions, improvements, ideas, discoveries, writings, works of authorship, and
information relating to the Business or any of the Products and (B) Intellectual
Property relating thereto; in each case where any Company Registered IP is held
by Company by assignment, the assignment has been duly recorded with the U.S.
Patent and Trademark Office, U.S. Copyright Office and all similar offices and
agencies anywhere in the world in which foreign counterparts are registered or
issued;

(x) to the knowledge of the Selling Members, (A) there is no, nor has there been
any, infringement or violation by any person or entity of any of Company
Intellectual Property or the rights of Company therein or thereto and (B) there
is no, nor has there been any, misappropriation by any person or entity of any
of Company Intellectual Property or the subject matter thereof;

(xi) Company has taken all commercially reasonable security measures to protect
the secrecy, confidentiality and value of all Trade Secrets owned by Company or
used or held for use by Company in the operation of the Business (the “Company
Trade Secrets”), including, without limitation, requiring each employee and
consultant of Company, and any other person with access to Company Trade
Secrets, to execute a binding confidentiality agreement, and, to the Selling
Members’ knowledge, there has not been any breach by any party to such
confidentiality agreements;

 

-18-



--------------------------------------------------------------------------------

(xii) Company has not (A) granted, directly or indirectly, any current or
contingent rights, licenses or interests in or to any source code of any of the
Products, or (B) provided or disclosed any source code of any Product to any
Person;

(xiii) to the knowledge of the Selling Members, each Product performs in
accordance with its documented specifications and as Company has warranted to
its customers;

(xiv) the Products do not contain any “viruses”, “worms”, “time bombs”,
“key-locks”, or any other devices created that could disrupt or interfere with
the operation of the Products or equipment upon which the Products operate, or
the integrity of the data, information or signals the Products produce;

(xv) to the knowledge of the Selling Members, all use and distribution of the
Products or any Publicly Available Software by or through Company is in full
compliance with all licenses applicable thereto, including all copyright notice
and attribution requirements. Schedule 5.10(c)(xv) of the Disclosure Schedule
lists all Publicly Available Software used in the Products, including in
development or testing thereof, and (A) identifies the license applicable
thereto (including the specific version thereof under which such Publicly
Available Software were licensed); (B) identifies, where available, a URL at
which the applicable Publicly Available Software are available and at which the
applicable license is identified; (C) describes the manner in which such
Publicly Available Software were used or distributed; (D) states whether (and,
if so, how) the Publicly Available Software were modified by or for Company; and
(E) describes how such Publicly Available Software are integrated with or
interact with the Products or any portion thereof. To the knowledge of the
Selling Members, Company has not (w) incorporated Publicly Available Software
into, or combined Publicly Available Software with, any of the Products;
(x) distributed Publicly Available Software in conjunction with or for use with
any of the Products; or otherwise (y) used copyleft materials in a manner that
obligates Company to disclose, make available, offer or deliver any portion of
the source code of any Product to any third party or otherwise affects Company’s
freedom of action with respect to the use or distribution of Products or any
software to which any Company Intellectual Property relates or (z) used any
copyleft materials in a manner that (1) obligates Company to grant any licenses
under any patents in which it now or hereafter may have an interest (including
any use of copyleft materials that are subject to version 3 of the GNU General
Public License that results in a grant of a patent license under Section 11
thereof or (2) requires Company to permit third parties to reverse engineer or
replace portions of the software embodied in any Products, as required under the
GNU Lesser General Public License;

(xvi) following the Closing, Company will have the same rights and privileges in
Company Intellectual Property as Company had in Company Intellectual Property
immediately prior to the Closing; and

 

-19-



--------------------------------------------------------------------------------

(xvii) the computer, information technology and data processing systems,
facilities and services used by Company, including all Software, hardware,
networks, communications facilities, platforms and related systems and services
in the custody or control of Company (collectively, “Systems”), are reasonably
sufficient for the existing and currently anticipated future needs of Company,
including as to capacity, scalability and ability to process current and
anticipated peak volumes in a timely manner; the Systems are in good working
condition to effectively perform all computing, information technology and data
processing operations necessary for the operation of Company; all Systems (to
the extent dedicated to Company), other than software licensed to Company
pursuant to a valid and enforceable License In, are owned and operated by, and
or are under the control of, Company.

5.11 Compliance with Laws. Company is, has been since its formation, in material
compliance with all Laws. Company has not received any written notice to the
effect that it is not in compliance with any Law.

5.12 Contracts.

(a) The applicable subsection of Schedule 5.12 of the Disclosure Schedule sets
forth a list of the following Contracts (that have not expired or otherwise
terminated) as of the date of this Agreement (all Contracts listed or required
to be listed on Schedule 5.12 of the Disclosure Schedule, the “Business
Agreements”) to which Company is a party or by which Company is, or any of
Company’s assets are, bound:

(i) Any Contract involving the obligation of Company to purchase more than
$5,000 annually in products, materials, supplies, goods, equipment, other assets
or services;

(ii) Any Contract involving the obligation of Company to sell Products pursuant
to which the aggregate payments to become due to Company exceed $25,000;

(iii) Any sales, advertising, agency, lobbying, broker, sales promotion, market
research, marketing or similar Contract, in each case, requiring the payment of
any commissions by Company;

(iv) Any Contract relating to capital expenditures and involving payments in
excess of $5,000;

(v) Any Contract or group of Contracts requiring the purchase of all or
substantially all of its requirements of a particular product from any Person;

(vi) All Contracts pursuant to which Company has agreed to provide “most favored
nation” pricing or other similar terms and conditions to any Person;

 

-20-



--------------------------------------------------------------------------------

(vii) Any Contract with a Third Party that prohibits Company from engaging in
competition or that otherwise restricts or limits Company from conducting any
business or operation in any geographic area;

(viii) Any Contract related to Indebtedness, including any guarantees thereof;

(ix) Any joint venture, distribution, reseller, partnership, manufacturer,
development or supply agreement or other similar Contract which involves a
sharing of revenues, profits, losses, costs or liabilities by Company with any
other Person;

(x) Any License In or License Out providing for the granting of exclusive rights
or licenses in or to any Intellectual Property or pursuant to which Company is
obligated to pay, or entitled to receive, more than $10,000 annually;

(xi) Any royalty or similar Contract based on the revenues or profits of
Company;

(xii) Any Contract involving fixed price or fixed volume arrangements;

(xiii) Any Contract imposing any confidentiality obligation on Company, or
containing “standstill” or similar provisions;

(xiv) All Contracts of indemnification or guaranty by Company to any Person;

(xv) Any acquisition, merger or similar agreement;

(xvi) Any Contract with any Governmental Authority;

(xvii) Any Contract relating to the settlement of any Action;

(xviii) Any plan or Contract providing for bonuses, benefits upon a change of
control, stock, options, stock purchases, profit sharing, pension, retirement,
other form of deferred compensation, collective bargaining or the like or any
Contract with any labor union;

(xix) Any employment Contract or Contract for services that requires the payment
of cash compensation and that is not terminable by Company without liability for
any penalty or severance payment;

(xx) any Contract under which Company has made advances or loans to any other
Person (which shall not include advances made to a non-officer employee of
Company in the Ordinary Course of Business);

(xxi) any Contract under which Company has (A) any obligations to create or
maintain interoperability or compatibility of any Company Intellectual

 

-21-



--------------------------------------------------------------------------------

Property or Products with any Intellectual Property, technology, products or
services of any other Person or (B) committed to a third party that Company will
provide (i) custom software development services or (ii) deliver features or
functionality at a date beyond the date of the Contract;

(xxii) any Contract between or among Company, on the one hand, and any officer,
manager, director, Selling Member or other Affiliate of Company and, to the
knowledge of the Selling Members, any immediate relative or spouse (or immediate
relative of such spouse) who resides with, or is a dependent of, any such
Selling Member, officer, manager, director or other Affiliate, on the other
hand; or

(xxiii) any lease or similar agreement under which: (A) Company is the lessee
of, or holds or uses, any machinery, equipment, vehicles or other tangible
personal property owned by any Third Party or (B) Company is the lessor of, or
makes available for use by any Third Party, any tangible personal property owned
by it.

(b) Each of the Business Agreements (i) is valid and in full force and effect
and constitutes legal, valid and binding obligations of Company and, to the
knowledge of the Selling Members, the other parties thereto, and (ii) is
enforceable against Company and, to the knowledge of the Selling Members, the
other parties thereto, in accordance with their respective terms. The Selling
Members have caused Company to deliver to Buyer true and complete copies of the
Business Agreements. Company is not in breach under any of the Business
Agreements, or has received written notice of any such breach, and to the
knowledge of the Selling Members, no condition or event or facts exist which,
with notice, lapse of time or both, would constitute a breach thereof on the
part of Company. Company has not received any notice or threat to terminate any
Business Agreement.

5.13 Employees.

(a) Schedule 5.13(a) of the Disclosure Schedule sets forth a complete and
accurate list of all of the directors, officers and employees of Company,
identifying for each such individual his or her employer, his or her position,
whether classified as exempt or non-exempt for wage and hour purposes, date of
hire, business location, annual base salary and other annual compensation,
whether paid on a salary, hourly or commission basis and the actual rates of
compensation, last year’s bonus, full-time or part-time status, accrued and
unused vacation days and the cash value of same, and active/inactive status (and
if inactive, the type of leave and estimated return date). Currently and for the
past three years, Company has properly classified and treated all of its
employees in accordance with applicable Laws, including, without limitation, for
purposes of minimum wage and overtime requirements under applicable Laws.

(b) Except as set forth in Schedule 5.13(b) of the Disclosure Schedule, Company
does not employ any independent contractors, temporary employees, leased
employees or any other servants or agents compensated other than through
reportable wages paid by Company (collectively, “Contingent Workers”). To the
extent Company utilizes or has utilized Contingent Workers in the past three
years, Company has properly classified and treated them in accordance with
applicable Laws and for purposes of all Benefit Plans and perquisites.

 

-22-



--------------------------------------------------------------------------------

(c) Company is not negotiating and has not negotiated, nor is it or has it been
a party to or bound by, any collective bargaining agreement or any other
labor-related agreement or arrangement. Company is not, and since its formation
has not been, subject to any: (i) pending or, to the knowledge of the Selling
Members, threatened labor strike, slowdown, work stoppage, lockout, or other
organized labor disturbance, or (ii) to the knowledge of the Selling Members,
attempt by any union to represent employees or Contingent Workers as a
collective bargaining agent.

(d) Company is not delinquent in payments to any of its employees or Contingent
Workers for any wages, salaries, commissions, bonuses, severance, termination
pay, consulting fees or other direct compensation or remuneration for any
services performed therefore or amounts required to be reimbursed to such
employees or Contingent Workers. Company is and heretofore has been in
compliance with all applicable Laws and regulations respecting labor and
employment matters, including fair employment practices, human rights,
affirmative action, pay equity, terms and conditions of employment, occupational
safety and health, workers’ compensation, and wages and hours. There are no
charges of employment discrimination or unfair labor practices or strikes,
slowdowns, stoppages of work, or any other concerted interference with normal
operations existing, pending or, to the knowledge of the Selling Members,
threatened against or involving Company. Company is, and at all times has been,
in compliance with the requirements of the Immigration Reform Control Act of
1986. Company has not ever implemented any plant closing or mass layoff of
employees as those terms are defined in the Worker Adjustment Retraining and
Notification Act of 1988, as amended (the “WARN Act”), mass termination
provisions of any applicable employment standards legislation (the “Mass
Termination” provisions) or any similar federal, state, provincial or local Law
or regulation and no layoffs that could implicate such Laws or regulations up
through and including the Closing Date are currently contemplated or have been
effected within the six (6) months prior to the Closing. Company does not have a
written policy, practice, plan or program of paying severance pay or any form of
severance compensation in connection with the termination of employment.
Further, all employees and contractors of Company are at will and not subject to
any Contract with Company that requires notice prior to termination or provides
for severance pay or any form of severance compensation in connection with
termination of employment. There are no, and within the past three years, there
have not been any grievances, complaints or charges involving the Company and
related to labor or employment matters that have been filed against Company in
any judicial, regulatory or administrative forum or under any private dispute
resolution procedure (including any proceedings under any dispute resolution
procedure under any collective bargaining agreement). Company has not received
written notice, or to the knowledge of the Selling Members, other notice of the
pending or threatened resignation of any officer or key employee or key
supervisory personnel of Company, nor has the employment of any such individual
been terminated for any reason in the past twelve (12) months.

 

-23-



--------------------------------------------------------------------------------

5.14 Employee Benefits.

(a) Schedule 5.14(a) of the Disclosure Schedule sets forth a true, complete and
correct list of every Benefit Plan that is maintained by the Company or any
ERISA Affiliate.

(b) No Benefit Plan is intended to qualify under Section 401(a) of the Code, and
neither the Company nor any ERISA Affiliate maintains any plan described in
Section 401(k) of the Code.

(c) (i) Each Benefit Plan is, and has been operated in material compliance with
applicable Laws and regulations and is and has been administered in all material
respects in accordance with applicable Laws and regulations and with its terms.
(ii) No litigation or governmental administrative proceeding, audit or other
proceeding (other than those relating to routine claims for benefits) is pending
or, to the knowledge of the Selling Members, threatened with respect to any
Benefit Plan or any fiduciary or service provider thereof, and, to the knowledge
of the Selling Members, there is no reasonable basis for any such litigation or
proceeding. (iii) All payments and/or contributions required to have been made
with respect to all Benefit Plans either have been made or have been accrued in
accordance with the terms of the applicable Benefit Plan and applicable law.

(d) No Benefit Plan is a single employer pension plan (within the meaning of
Section 4001(a)(15) of ERISA) for which the Company or any ERISA Affiliate could
incur liability under Section 4063 or 4064 of ERISA or a plan maintained by more
than one employer as described in Section 413(c) of the Code.

(e) Neither the Company nor any ERISA Affiliate has ever maintained any Benefit
Plan that is or was subject to Title IV of ERISA, Section 412 of the Code,
Section 302 of ERISA or is a Multiemployer Plan and neither the Company nor any
ERISA Affiliate has ever incurred any liability under Title IV of ERISA that has
not been paid in full.

(f) None of the Benefit Plans provides health care or any other non-pension
benefits to any employees after their employment is terminated (other than as
required by Part 6 of Subtitle B of Title I of ERISA or similar state law) and
the Company has never promised to provide such post-termination benefits.

(g) (i) Each Benefit Plan may be amended, terminated, or otherwise modified by
the Company to the greatest extent permitted by applicable law, including the
elimination of any and all future benefit accruals thereunder and no employee
communications or provision of any Benefit Plan has failed to effectively
reserve the right of the Company or the ERISA Affiliate to so amend, terminate
or otherwise modify such Benefit Plan. (ii) Neither the Company nor any of its
ERISA Affiliates has announced its intention to modify or terminate any Benefit
Plan or adopt any arrangement or program which, once established, would come
within the definition of a Benefit Plan. (iii) Each asset held under each
Benefit Plan may be liquidated or terminated without the imposition of any
redemption fee, surrender charge or comparable liability other than ordinary
administration expenses. (iv) No Benefit Plan provides health or disability
benefits that are not fully insured through an insurance contract.

(h) The per share exercise price of each option to purchase equity interests in
the Company is no less than the fair market value of such equity unit on the
date of grant of such

 

-24-



--------------------------------------------------------------------------------

option determined in a manner consistent with Section 409A of the Code. Each
Benefit Plan that constitutes in any part a nonqualified deferred compensation
plan within the meaning of Section 409A of the Code (each, a “NQDC Plan”) has
been operated and maintained in all material respects in operational and
documentary compliance with Section 409A of the Code and applicable guidance
thereunder. No payment to be made under any Benefit Plan is, or to the knowledge
of the Selling Members, will be, subject to the penalties of Section 409A(a)(1)
of the Code.

(i) No Benefit Plan is subject to the Laws of any jurisdiction outside the
United States.

(j) Neither the execution and delivery of this Agreement, the member approval of
this Agreement, nor the consummation of the transactions contemplated hereby
could (either alone or in conjunction with any other event) (i) result in, or
cause the accelerated vesting payment, funding or delivery of, or increase the
amount or value of, any payment or benefit to any employee, officer, director or
other service provider of the Company or any of its ERISA Affiliates;
(ii) result in any “parachute payment” as defined in Section 280G(b)(2) of the
Code (whether or not such payment is considered to be reasonable compensation
for services rendered); or (iii) other than with respect to any payments being
made to the Selling Members as contemplated by this Agreement, result in a
requirement to pay any tax “gross-up” or similar “make-whole” payments to any
employee, director or consultant of the Company or an ERISA Affiliate.

5.15 Environmental Compliance. (i) Company has complied with all Laws
(including, without limitation, permits, licenses and governmental approvals)
which are intended to protect the environment and/or human health (collectively,
“Environmental Laws”); (ii) Company has not handled, generated, used, stored,
transported or disposed of any material, substance or waste which is regulated
by Environmental Laws (“Hazardous Materials”), except for reasonable amounts of
materials ordinarily associated with businesses engaged in business material
similarly to the Business (including ordinary office and/or office-cleaning
supplies) which have been used in compliance with Environmental Laws;
(iii) there is not now, nor has there ever been, any underground storage tank or
asbestos on any real property owned, operated or leased by Company; (iv) Company
has not conducted, nor is any Selling Member aware of, any environmental
investigations, studies, audits, tests, reviews or analyses, the purpose of
which was to discover, identify, or otherwise characterize the condition of the
soil, groundwater, air or the presence of Hazardous Materials at any real
property owned, operated or leased by Company; and (v) there are no
Environmental Liabilities (as defined below). For purposes of this Agreement,
“Environmental Liabilities” are any claims, demands, or liabilities under
Environmental Laws which (i) arise out of or in any way relate to Company’s
operations or activities, or any real property at any time owned, operated or
leased by Company, or any use or ownership thereof, whether vested or unvested,
contingent or fixed, actual or potential, and (ii) arise from or relate to
actions occurring (including any failure to act) or conditions existing on or
before the Closing Date.

5.16 Litigation. There is no, and since the Company’s formation, there has not
been any, (a) Action pending against Company, or, to the knowledge of the
Selling Members, threatened against Company or (b) to the knowledge of the
Selling Members, any investigations

 

-25-



--------------------------------------------------------------------------------

before or by any Governmental Authority in each case, against Company or any of
its assets or businesses or, to the knowledge of the Selling Members, any
present or former officer, director or employee of Company in his or her
capacity as such. Company is not subject to any outstanding Court Order. Company
is not or, to the knowledge of the Selling Members, any present or former
officer, director or employee of Company in his or her capacity as such is not
subject to any outstanding Court Order. There is no Action pending or, to the
knowledge of the Selling Members, threatened against Company that would
reasonably be expected to challenge, prevent or materially impair or delay the
consummation of the Transactions. Since the Company’s formation, Company has not
received any written notice or other written communication from any Governmental
Authority regarding any violation of, or failure to comply with, any term or
requirement of any Court Order to which Company or any of Company’s assets is
subject.

5.17 Insurance. A true, accurate and complete list of all policies or binders of
fire, liability, product liability, workers’ compensation, vehicular and other
insurance held by Company (including information on the scope and amount of the
coverage provided thereunder) is set forth on Schedule 5.17 of the Disclosure
Schedule and Selling Members have caused Company to deliver true, accurate and
complete copies of such policies to Buyer. All policies set forth on Schedule
5.17 of the Disclosure Schedule are in full force and effect. All premiums on
all such policies have been paid to date and Company is not in material breach
or default and, to the knowledge of the Selling Members, has not taken any
action or failed to take any action that, with notice or the lapse of time,
would constitute such a breach or default, or permit termination or material
modification of any such policies. Since the Company’s formation, Company has
not received written notice of any failure to comply with the terms of such
policies or any written notice of nonrenewal of any such policies. There are
currently no claims pending against Company under any such insurance policies.

5.18 Properties. Except as set forth on Schedule 5.18 of the Disclosure
Schedule, the Company has legal title to all of the properties and assets used
in its business or held by it, whether real, personal, tangible or intangible,
free and clear of all Encumbrances (except Permitted Encumbrances). All items of
machinery, equipment, and other tangible assets of Company are (i) sufficient,
and in sufficient condition, for the conduct of the business as presently
conducted by Company, (ii) taken as a whole, in reasonably good operating
condition and repair (ordinary wear and tear excepted) and are suitable for
their intended use and (iii) constitute all of the properties and assets
(whether real, personal or mixed and whether tangible or intangible) necessary
and sufficient to permit Company to continue to conduct Company’s business
immediately after the Closing in the Ordinary Course of Business.

5.19 Transactions with Affiliates

(a) No officer, manager, director, Selling Member or other Affiliate of Company
and, to the knowledge of the Selling Members, no immediate relative or spouse
(or immediate relative of such spouse) who resides with, or is a dependent of,
any such Selling Member, officer, manager, director or other Affiliate: (i) has
any direct or indirect financial interest in any creditor, competitor, supplier
manufacturer, agent, representative, distributor, provider, supplier or customer
of Company; or (ii) owns, directly or indirectly, in whole or in part, or has
any other interest in, any tangible or intangible property that Company uses in
the

 

-26-



--------------------------------------------------------------------------------

conduct of Company’s business, except, in each case, for any such ownership or
interest resulting from the ownership of not more than five percent (5%) of the
outstanding capital stock of a public company.

(b) Except as set forth on Schedule 5.19 of the Disclosure Schedule, no
director, manager, officer, Selling Member, or other Affiliate of Company, or,
to the knowledge of the Selling Members, any member of the immediate family of
any such Person, or any corporation, partnership, trust or other entity in which
any such Person, is an officer, manager, director, trustee, partner or holder of
more than five percent (5%) of the outstanding capital stock thereof, is a party
to any transaction or understanding with Company, including any Contract or
other arrangement providing for the employment of, furnishing of services by,
rental of real or personal property from or otherwise requiring payments to any
such Person or firm, other than employment-at-will arrangements in the Ordinary
Course of Business.

5.20 No Brokers. Company is not obligated to pay any fee or commission to any
broker, finder, investment banker or intermediary, for or on account of the
Transactions.

5.21 State Takeover Statutes. No “fair price,” “moratorium,” “control share
acquisition” or other similar anti-takeover statute, regulation or Law or any
anti-takeover provision in Company’s Organizational Documents is, or at Closing
will be, applicable to Company or the Membership Units.

5.22 Warranties. Schedule 5.22 of the Disclosure Schedule sets forth a complete
list of all outstanding product and service warranties and guarantees on any of
the products or services that Company distributes, services, markets, sells or
produces for itself, a customer or a third party (each such product or service
shall be referred to herein as a “Company Product”). There are no existing nor,
to the knowledge of the Selling Members, threatened, claims against Company
relating to any work performed by any of Company, product liability, warranty or
other similar claims against Company alleging that any Company Product is
defective or fails to meet any product or service warranties. To the knowledge
of the Selling Members, there are (a) no inherent design defects or systemic or
chronic problems in any Company Product and (b) no liabilities for warranty or
other claims or returns with respect to any Company Product relating to any such
defects or problems.

5.23 Suppliers, Distributors and Customers. Schedule 5.23 of the Disclosure
Schedule sets forth the name of each customer (“Customer”) and each distributor
(“Distributor”) together with the names of any persons or entities with which
Company has had a material strategic partnership or similar relationship
(“Partner”). No Customer, Distributor or Partner has terminated or materially
modified its business relationships with Company, Company is not aware that any
Customer, Distributor or Partner is considering or intends to terminate or
materially modify its business relationship with Company, and there has been no
communication from any Customer, Distributor or Partner which would lead Company
reasonably to believe that such Customer, Distributor or Partner is considering
or intending to terminate (whether as a result of the Transactions or otherwise)
or materially modify its business relationships with Company (whether related to
payment, price or otherwise). There has not been any material adverse change in
relations with any Customer, Distributor or Partner.

 

-27-



--------------------------------------------------------------------------------

5.24 Solvency.

(a) No order has been made, or application filed, or resolution passed or a
notice of intention given to pass a resolution for the winding up of Company and
there are no circumstances justifying commencement of any such action.

(b) No receiver, receiver and manager, controller, trustee, administrator or
similar official has been appointed over, or has possession or control of, all
or any part of the assets or undertaking of Company or a Selling Member, nor has
Company or any Selling Member entered into any arrangement or composition or
compromise with all or any class of its creditors.

(c) The Company is able to pay its debts as and when they fall due.

5.25 Data Privacy.

(a) At all times since its inception Company has complied in all material
respects and does comply in all material respects with all of its privacy and
security policies and its contractual obligations applicable to its collection,
use, processing, storage, protection, use and disclosure of Personal Data as
well as all Laws applicable to its collection, use, processing, storage,
protection, use and disclosure of Personal Data, including, without limitation,
the Health Insurance Portability and Accountability Act of 1996, as amended, and
all rules and regulations promulgated pursuant thereto (collectively “HIPAA”)
and all state Laws concerning privacy and data security of Personal Data.

(b) At all times since inception, Company has provided accurate notice of its
privacy policies on all of its websites and any other properties and (i) these
notices do not and have not contained any material omissions of Company’s
privacy policies; (ii) have complied and do comply with all Laws applicable to
Personal Data and are consistent with standards that are customary in the
industry.

(c) At all times since its inception, Company has implemented and has maintained
a system of internal controls sufficient to ensure that Company complies with
all applicable Laws and that Company will not acquire, fail to secure, share or
use such Personal Data in a manner inconsistent with (A) applicable Laws,
(B) any policy adopted by Company, (C) any contractual commitment made by
Company, or (D) any privacy policy or privacy statement from time to time
published or otherwise made available to third parties by Company. Company has
periodically tested its system of internal controls and, to the extent deemed
appropriate in the business judgment of Company, the internal controls of any
service provider to which access to Personal Data has been provided, to assess
the effectiveness, implementation and required improvements of or to any such
system of internal controls. Except for disclosures of information required by
Law or specifically authorized by the provider of the Personal Data, Company
does not sell, rent or otherwise make available to third parties any Personal
Data. At all times since its inception, in connection with each third party
servicing, outsourcing or similar arrangement that the Company has entered into,
the Company has contractually obligated each service provider to (A) comply with
all applicable Laws with respect to Personal Data acquired from or with respect
to Company, (B) take reasonable steps to protect and secure from

 

-28-



--------------------------------------------------------------------------------

unauthorized disclosure Personal Data acquired from or with respect to Company,
(C) restrict use of Personal Data acquired from or with respect to Company to
those authorized or required under the servicing, outsourcing or similar
arrangement, and (D) afford to Company access to the places of business and
systems of such servicer, outsourcer or similar provider to assess compliance
with such contractual obligations.

(d) Company does not collect, use, disclose or otherwise process and has not
collected, used, disclosed or otherwise processed, any Personal Data in
connection with the operation of its business that is in any material respect:
(i) violates any applicable Law; (ii) contrary to any of Company’s privacy and
security policies; and/or (iii) contrary to any contractual obligations of
Company.

(e) To the knowledge of the Selling Members, Company has complied in all
material respects and does comply in all material respects with all applicable
privacy and data protection Laws of foreign countries, including those
applicable to all transborder flows of Personal Data.

(f) Company is not subject to any contractual requirements nor any privacy
policies or other legal obligations, that following the Closing would prohibit
Buyer from receiving and using any of the Personal Data in compliance with such
applicable Laws.

(g) Company has security measures in place designed to provide appropriate
protections for all Personal Data under its control and/or in its possession
and/or protect such Personal Data from unauthorized access by any parties.
Company’s hardware, software, encryption, systems, policies and procedures
satisfy the requirements of HIPAA in all material respects as applicable to
Company.

(h) Company has not suffered any breach in security that has permitted any
unauthorized access to the Personal Data under Company’s control or possession
which unauthorized access resulted in or would be reasonably likely to result in
any material Liability to the Company.

(i) No claims have been asserted or, to the knowledge of the Selling Members,
threatened with respect to Company’s receipt, collection, use, storage,
processing, disclosure or disposal of Personal Data.

5.26 Fair Disclosure. This Agreement, including the Disclosure Schedule and any
certificate, instrument or other document required to be delivered pursuant to
this Agreement by Company, does not contain any untrue statement of a material
fact, and does not omit to state any material fact necessary to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made. The Selling Members have caused
Company to deliver or make available to Buyer all documents listed in the
Disclosure Schedule (including any material attachment thereto) or in any other
Exhibit or Schedule called for by this Agreement.

 

-29-



--------------------------------------------------------------------------------

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to the Selling Members to enter into this Agreement and to
consummate the Transactions, Buyer hereby represents and warrants to the Selling
Members as follows:

6.1 Organization. Buyer is a corporation duly incorporated, validly existing and
in good standing under the Laws of Delaware.

6.2 Authority and Enforceability. Buyer has the corporate power and authority to
execute, deliver and perform this Agreement and any Transaction Document to
which it is a party, to consummate the Transactions and to perform its
obligations under this Agreement and such Transaction Documents. The execution,
delivery and performance of this Agreement by Buyer have been duly authorized
and approved by its board of directors and do not require any further
authorization or consent of its stockholders. This Agreement has been duly and
validly executed and delivered by Buyer and (assuming the valid authorization,
execution and delivery of this Agreement by the Selling Members) is the legal,
valid and binding agreement of Buyer, enforceable in accordance with its terms.

6.3 Conflicts. The execution and delivery by Buyer of this Agreement, and the
performance by each of its obligations hereunder, does not and will not:

(a) (i) conflict with or violate any provision of Law or (ii) conflict with or
violate any Court Order to which Buyer is subject;

(b) (A) require a consent, approval or waiver from, or notice to, any party to
any Contract to which Buyer is a party or by which Buyer is bound or affected,
or (B) result in a breach of, constitute a default under, or result in the
acceleration of obligations, loss of benefit or increase in any liabilities or
fees under, or create in any party the right to terminate, cancel or modify
(whether after the giving of notice, lapse of time or both), any Contract to
which Buyer is a party or by which Buyer is bound or affected; or

(c) require a registration, filing, application, notice, consent, approval,
order, qualification, or waiver with, to or from any Governmental Authority or
any other Person.

6.4 No Litigation. There is no Action pending or, to the knowledge of Buyer,
threatened, against Buyer or its Affiliates which would reasonably be expected
to prevent, hinder or delay the consummation of any of the Transactions. There
is no Action pending or, to the knowledge of Buyer, threatened, that questions
the legality or propriety of the Transactions.

6.5 No Brokers. Buyer is not obligated to pay any fee or commission to any
broker, finder, investment banker or intermediary, for or on account of the
Transactions, except for certain consulting fees payable to an advisor to Buyer,
which includes a success fee contingent upon the Closing of the Transactions.

 

-30-



--------------------------------------------------------------------------------

ARTICLE 7

CONDITIONS PRECEDENT TO CLOSING

7.1 Conditions Precedent to the Obligations of Buyer. The obligations of Buyer
under this Agreement shall be subject to the satisfaction, on or before the
Closing, of each of the following conditions (any of which may be waived only by
a specific writing executed by Buyer):

(a) Representations and Warranties. Each of the Fundamental Representations
shall be true and correct in all respects as of the date hereof and as of the
Closing as though made on and as of the Closing (except that those
representations and warranties which address matters only as of a particular
date need only be true and correct as of such date), and all other
representations and warranties of the Selling Members contained in this
Agreement shall be true and correct (without giving effect to any limitation as
to “materiality” or “Material Adverse Effect” set forth herein) in all material
respects as of the date hereof and as of the Closing as though made on and as of
the Closing (except that those representations and warranties which address
matters only as of a particular date need only be true and correct in all
material respects as of such date).

(b) Covenants. Each of the Company and the Selling Members shall have performed
or complied in all respects with all agreements and covenants required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.

(c) No Injunction. No action or proceeding will have been instituted or
threatened prior to or on the Closing Date before any Governmental Authority
pertaining to the transactions contemplated by this Agreement, the result of
which would prevent or make illegal the consummation of such transactions. No
Governmental Authority will have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, injunction or other order (whether
temporary, preliminary or permanent) that is in effect and has the effect of
prohibiting the consummation of the transactions contemplated by this Agreement.

(d) Corporate Authorization. Any limited liability company action necessary to
authorize (i) the execution, delivery and performance by Company and the Selling
Members of this Agreement and the Transaction Documents and (ii) the
consummation of the Transactions contemplated hereby and thereby shall have been
obtained by Company.

(e) No Material Adverse Effect. Since the date of this Agreement, there will not
have occurred, nor will any event have occurred or failed to occur that could
reasonably be expected to cause or result in, any Material Adverse Effect; and
Buyer shall have received at the Closing a certificate, dated the Closing Date,
signed by an officer of Company to such effect.

(f) Closing Deliveries. Buyer shall have received the closing deliverables
listed in Section 2.2.

7.2 Conditions Precedent to the Obligations of Selling Members. The obligations
of the Selling Members under this Agreement shall be subject to the
satisfaction, on or before the

 

-31-



--------------------------------------------------------------------------------

Closing, of each of the following conditions (any of which may be waived only by
a specific writing executed by the Sellers Representative):

(a) No Injunction. There shall not be in effect any preliminary or permanent
injunction or other order issued by any state or federal court which prevents
the consummation of the transactions contemplated hereby.

(b) Closing Deliveries. Seller shall have received the closing deliverables
listed in Section 2.3.

ARTICLE 8

ADDITIONAL AGREEMENTS

8.1 Non-Competition; Non-Solicitation.

(a) Each Selling Member agrees as follows:

(i) During the period beginning on the Closing Date and ending on the fifth
(5th) anniversary of the Closing Date (the “Non-Competition Period”), such
Selling Member shall not, directly or indirectly engage, participate or invest
anywhere in the United States in (A) any business activity that in any way or
manner competes with any currently existing product or service of Company or any
product currently in development; or (B) the business of providing any patient
authentication solution (deployed on-premises or in the cloud) for in-hospital
and/or owned affiliated ambulatory offices or clinics that links the biometric
or other authentication method to the patient’s medical records in any Hospital
Information System registration, Enterprise Master Patient Index or Electronic
Medical Record system ((A) and (B) collectively, the “Business”); provided,
however, that such Selling Member shall not be prohibited from owning up to five
percent (5%) of the outstanding stock of a corporation that competes with the
Business and that is publicly traded on a national securities exchange or in the
over-the-counter market, so long as such Selling Member has no active
participation in connection with the business of such corporation; or (C) call
upon, solicit, divert, take away, accept or conduct any business from or with
any of the customers or prospective customers of Company, Buyer or any of their
Affiliates.

(ii) During the Non-Competition Period, such Selling Member shall not, directly
or indirectly, employ, facilitate the hire of, engage as a consultant or
otherwise, solicit, induce or attempt to induce any employees or consultants of
Company, Buyer or any of its Affiliates to leave the employ of Company, Buyer or
any of their Affiliates, as applicable, provided that such Selling Member may
make general solicitation advertisements that are not targeted at such employees
or consultants.

(iii) During the Non-Competition Period, such Selling Member shall not directly
publish, repeat or report any statement or comment, or take, encourage, induce
or voluntarily participate in any action, that would negatively comment on,
disparage, defame or call into question the business, operations, policies or
conduct of Buyer, Company, any of their respective subsidiaries or any director,
officer, manager, employee, partner, shareholder, agent, Affiliate or customer
of any of the foregoing; provided that this Section 8.1(a)(iii) shall not in any
way affect such Selling Member’s obligation to testify truthfully in any legal
proceeding.

(b) Each Selling Member acknowledges and agrees that the restrictions contained
in Section 8.1(a) are a reasonable and necessary protection of the immediate
interests

 

-32-



--------------------------------------------------------------------------------

of Buyer, including, without limitation, Buyer’s interest in the good will,
confidential information and trade secrets of Company, and that Buyer would not
have entered into this Agreement without receiving the consideration offered by
such Selling Member in binding it and its Affiliates to these restrictions. If
any provision contained in Section 8.1(a) shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of Section 8.1(a), but
Section 8.1(a) shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is the intention of the Parties
that if any of the restrictions or covenants contained herein is held to cover a
geographic area, scope of business activity or length of time that is not
permitted by applicable Law, or in any way construed to be too broad or to any
extent invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable Law, a court of competent jurisdiction shall construe and interpret
or reform Section 8.1(a) to provide for a covenant having the maximum
enforceable geographic area, scope of business activity, time period and other
provisions (not greater than those contained herein) as shall be valid and
enforceable under such applicable Law. Each Selling Member acknowledges that
Buyer would be irreparably harmed by any breach of Section 8.1(a) and that there
would be no adequate remedy at law or in damages to compensate Buyer for any
such breach. Each Selling Member agrees that, in the event of a breach or
threatened breach of Section 8.1(a), Buyer shall be entitled to injunctive
relief requiring specific performance by such Selling Member of Section 8.1(a)
without the necessity of proving the inadequacy as a remedy of money damages or
the posting of a bond, and such Selling Member consents to the entry thereof;
provided, however, that the right to injunctive relief will not be construed as
prohibiting Buyer or the Selling Members from pursuing any other available
remedies, whether at law or in equity, for such breach or threatened breach.

8.2 Tax Matters.

(a) Code Section 338(h)(10) Election. Buyer and each Selling Member covenant and
agree to make an election pursuant to Section 338(h)(10) (the “Section
338(h)(10) Election”) of the Code (and any comparable election under state,
local or foreign Tax Law), to execute any and all documents, and to take all
actions and to file such forms (including IRS Form 8023) as may be necessary to
effectuate such election. In connection with the Section 338(h)(10) Election,
the Purchase Price shall be allocated for Tax purposes in accordance with the
methodology set forth on Exhibit H hereto (the “Allocation”), which such
methodology the parties agree is in accordance with Code Section 1060 and the
Treasury Regulations promulgated thereunder (and any similar provisions of
state, local or foreign Law). Buyer and Selling Members shall file all Tax
Returns (including amended returns, claims for refund, and IRS Forms 8023 and
8883) and information reports in a manner consistent with the Allocation. The
parties shall not take any Tax position or file any Tax report that is
inconsistent with such Allocation, unless otherwise required by applicable Law.

(b) Preparation and Filing of Tax Returns.

(i) Sellers Representative shall prepare or cause to be prepared and timely file
or cause to be filed all Tax Returns for the Company that relate to (1) the
Company’s Internal Revenue Service Form 1120S or (2) the Company’s state and
local income Tax Returns that allocate the Company’s income or other Tax

 

-33-



--------------------------------------------------------------------------------

items of the Company to Sellers under state or local income Tax Law that
conforms to Code Section 1366 for all Pre-Closing Tax Periods (each a “Seller
Tax Return”). All Seller Tax Returns shall be prepared and filed in a manner
that is consistent with the prior practice of the Company (including, without
limitation, prior Tax elections and accounting methods or conventions made or
utilized by the Company) except as required by Law. Sellers Representative shall
deliver all Seller Tax Returns to Buyer as soon as practical after the
preparation of such Seller Tax Return for its review and comment, but not less
than thirty (30) days prior to the date on which such Seller Tax Returns are due
to be filed (taking into account any applicable extensions). The Sellers
Representative shall consider any such comments of the Buyer in good faith to
the extent such comments could reasonably be expected to impact the Buyer or the
Company for a taxable period beginning after the Closing Date.

(ii) Following the Closing, Buyer shall timely prepare and file, or cause to be
prepared and filed, all Tax Returns required to be filed by the Company that are
not Seller Tax Returns, including the Straddle Period Returns. With respect to
any such Tax Return for a Pre-Closing Tax Period and any Straddle Period
Returns, at least three (3) days prior to the due date thereof (taking into
account any valid extensions thereof) Selling Members shall pay Buyer an amount
equal to the Taxes owed by Selling Members as determined under Section 8.2(c)
(unless such Taxes were reflected as liabilities in the calculation of Final
Working Capital Adjustment). Except with respect to Straddle Period Returns,
Buyer shall provide Sellers Representative with copies of the Tax Returns Buyer
is responsible for preparing under this Section 8.2(b)(ii) for Sellers
Representative’s review and approval at least thirty (30) days prior to the
applicable filing due date (taking into account any valid extensions thereof).
Following receipt thereof, the Sellers Representative shall have a period of ten
(10) days to provide Buyer with a statement of any disputed items with respect
to the Tax Returns listed in this paragraph. In the event Sellers Representative
and Buyer are unable to reach agreement with respect to any disputed items
within a period of five (5) days after Buyer’s receipt of such statement, all
such disputed items shall be submitted to the Accounting Arbitrator for final
resolution prior to the applicable filing due date in accordance with
Section 8.2(h). Buyer shall deliver all Straddle Period Returns to Sellers
Representative as soon as practicable after the preparation of such Straddle
Period Return for its review and comment, but not less than thirty (30) days
prior to the date on which such Straddle Period Returns are due to be filed
(taking into account any applicable extensions). Buyer shall consider any such
comments of the Sellers Representative in good faith.

(c) Straddle Period Allocation. Buyer and the Selling Members agree that if the
Company is permitted under any applicable state or local income Tax Law to treat
the Closing Date as the last day of the taxable period during which the Closing
occurs, Buyer and the Selling Members shall treat (and shall cause their
respective controlled affiliates to treat) such date as the last day of such
taxable period. In the case of a Straddle Period, Taxes will be apportioned
between the period of the Straddle Period that begins before the Closing Date
and ends on and includes the Closing Date (“Pre-Closing Straddle Period”) and
the period of the

 

-34-



--------------------------------------------------------------------------------

Straddle Period that begins the day after the Closing Date and ends at the end
of the Straddle Period (the “Post-Closing Straddle Period”) in accordance with
this Section 8.2(c). The portion of Taxes attributable to a Pre-Closing Straddle
Period shall (i) in the case of any sales or use taxes, value-added taxes,
employment taxes, withholding taxes and any other Tax based on or measured by
income, business activity, receipts or profits earned during a Straddle Period,
be deemed to equal the amount that would be payable if the Straddle Period ended
on and included the Closing Date (provided, however, that any exemptions or
allowances that are calculated on an annual or other periodic basis shall be
allocated between the Pre-Closing Straddle Period and the Post-Closing Straddle
Period in proportion to the number of days in each such period); and (ii) in the
case of personal property, real property, ad valorem and other similar Taxes of
the Company imposed on a periodic basis during a Straddle Period, be deemed to
be the amount of the Taxes for the entire Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the Pre-Closing
Straddle Period and the denominator of which is the number of days in such
Straddle Period. The portion of Taxes attributable to a Post-Closing Straddle
Period shall be calculated in a corresponding manner.

(d) Tax Cooperation. Buyer and the Selling Members shall reasonably cooperate
with each other in connection with the preparation of Tax Returns related to the
Company and shall preserve all information, returns, books, records and
documents relating to any liabilities for Taxes with respect to a taxable period
until the later of the expiration of all applicable statutes of limitation and
extensions thereof, or a final determination with respect to Taxes for such
period and shall not destroy or otherwise dispose of any record without first
providing the other party a reasonable opportunity to review and copy the same.

(e) Tax Audits

(i) If any Governmental Authority issues written notice of an intent to audit,
examine, or assess any Tax Return of the Company for a Pre-Closing Tax Period or
a Straddle Period, or a written notice or inquiry with respect to any Taxes for
a Pre-Closing Tax Period or Straddle Period (a “Tax Claim”), then the party
hereto first receiving notice of such Tax Claim shall provide written notice
thereof to the other party or parties hereto of such written notice within
twenty (20) Business Days following receipt, provided however, that the failure
to provide such notice shall not relieve the other party from any of its
obligations under this Section 8.2.

(ii) Sellers Representative shall have the right to control any Tax Claim of the
Company relating to a Seller Tax Return; provided that, if the resolution of
such Tax Claim could reasonably be expected to materially affect the Taxes of
the Company for a Tax period (or portion thereof) that begins after the Closing
Date, then (A) the Buyer shall have the right to participate in such Tax Claim
at its own expense and with counsel of its choice, and (B) the Sellers
Representative shall not settle any issue with respect to such Tax Claim without
the prior written consent of the Buyer, not to be unreasonably withheld, delayed
or conditioned.

(iii) Buyer shall exclusively control any Tax Claim in respect of the Company
other than a Tax Claim relating to a Seller Tax Return; provided that (i) Buyer
shall provide the Sellers Representative with a timely and reasonably detailed
account of each phase of such Tax Claim, (ii) Buyer shall consult with Sellers
Representative before taking any

 

-35-



--------------------------------------------------------------------------------

significant action in connection with such Tax Claim, (iii) Buyer shall consult
with the Sellers Representative and offer the Sellers Representative an
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Tax Claim, (iv) Buyer shall defend such Tax
Claim diligently and in good faith, (v) Sellers Representative, at the Selling
Members sole cost and expense, shall have the right to participate in such Tax
Claim and receive copies of any written materials relating to such Tax Claim
received from the relevant Governmental Authority, and (vi) Buyer shall not
agree to settle such Tax Claim without the written consent of the Sellers
Representative, which consent shall not be unreasonably withheld, delayed or
conditioned.

(f) Tax Refunds. Any Tax refunds of the Company and/or Selling Members or their
Affiliates that are received after the Closing Date by Buyer or the Company, and
any amounts applied in lieu of a refund against Taxes of the Company and/or
Buyer or its Affiliates, in each case, that relate to a Pre-Closing Tax Period
or a Pre-Closing Straddle Period of the Company, shall be for the account of
Selling Members to the extent such refund or application was not reflected in
the calculation of Final Working Capital Adjustment and does not result from a
carryback or utilization of any loss or other item arising in a Tax Period (or
portion thereof) which begins after the Closing Date, and Buyer shall pay over
to the Selling Members the amount of any such refund or the amount of such
application within fifteen (15) days after receipt of the refund or application
against Tax; provided that, the Selling Members shall, upon the request of
Buyer, promptly repay any amounts paid to the Selling Members under this
Section 8.2(f) to the extent Buyer, the Company or any of their respective
Affiliates are required to repay to a Governmental Authority all or a portion of
any such refund or amounts applied in lieu of such refund.

(g) Transfer Taxes. Buyer and Selling Members shall cooperate in preparing,
executing and filing Tax Returns relating to any sales, use, real estate,
transfer, stamp duty, value-added, documentary, title, registration, recording,
and other similar Taxes (“Transfer Taxes”) relating to the purchase and sale of
the Membership Units, and also shall cooperate to minimize or avoid any Transfer
Taxes that might be imposed, to the extent permitted by Law. Notwithstanding
anything to the contrary in this Agreement, including this Section 8.2, the
Selling Members on the one hand and Buyer on the other hand shall each be
responsible for one-half of any Transfer Taxes incurred in connection with the
purchase and sale of the Membership Units.

(h) Tax Disputes. Notwithstanding any other provision of this Agreement,
including for the avoidance of doubt, Article 9, any dispute, controversy or
claim arising out of or relating to (I) Sections 8.2(a), 8.2(c), 8.2(d), 8.2(e)
(except to the extent there is a conflict between Section 8.2(e) and this
Section 8.2(h), in which case Section 8.2(e) shall govern), 8.2(f) or 8.2(g), or
(II) whether Taxes constitute Indemnified Taxes (in each case, a “Tax Dispute”)
that Buyer and the Sellers Representative through reasonable best efforts are
not able to resolve through direct good-faith negotiation, shall be resolved in
accordance with the procedures set forth in this Section 8.2(h). If there has
been no resolution of the Tax Dispute after direct negotiation in accordance
with any applicable timelines, then any party may seek resolution of the Tax
Dispute through binding arbitration administered by tax experts of the
Accounting Arbitrator. The arbitration shall be conducted in the English
language at a mutually agreeable office of the Accounting Arbitrator or, if the
Buyer and Sellers Representative are unable to

 

-36-



--------------------------------------------------------------------------------

mutually agree on an office location, then the Accounting Arbitrator shall
select the office location. The Accounting Arbitrator shall be instructed to
resolve the Tax Dispute and such resolution shall be (A) set forth in writing
and signed by the Accounting Arbitrator, (B) delivered to each party involved in
the Tax Dispute as soon as practicable after the Tax Dispute is submitted to the
Accounting Arbitrator but no later than the tenth (10th) day after the
Accounting Arbitrator is instructed to resolve the Tax Dispute, (C) made in
accordance with this Agreement, and (D) final, binding and conclusive on the
parties involved in the Tax Dispute on the date of delivery of such resolution.
The Accounting Arbitrator shall only be authorized on any one issue to decide in
favor of and choose the position of either of the parties involved in the Tax
Dispute or to decide upon a compromise position between the ranges presented by
the parties to the Accounting Arbitrator. The fees and expenses of the
Accounting Arbitrator shall be borne equally by Selling Members, on the one
hand, and Buyer, on the other hand. Buyer and Selling Members shall keep the
decision of the Accounting Arbitrator confidential, except to the extent
required by Law or pursuant to disclosure of Tax Returns

(i) Notwithstanding any provision of Article 9 to the contrary, in the case of a
conflict between Section 8.2 and any provisions in Article 9 that relate to
process and procedure with respect to Taxes and Tax Returns, including Tax
Claims and Tax Disputes, this Section 8.2 shall govern.

8.3 Conduct of Business by the Company. During the period from the date of this
Agreement and until the earlier of the termination of this Agreement or the
Closing:

(a) Company shall not take any action inconsistent with the provisions of this
Agreement;

(b) Company and the Selling Members shall operate Company’s business and
operations, including the license of Company Intellectual Property only in the
Ordinary Course of Business, consistent with past practice, and will not take or
permit any action which could reasonably be expected to have a Material Adverse
Effect on the ability of Company or the Selling Members to consummate the
transactions contemplated by this Agreement without the prior written consent of
Buyer;

(c) No change or amendment shall be made in the Organizational Documents.
Company shall, and the Selling Members shall cause Company to, (i) maintain and
preserve intact its present business organization and structure, (ii) preserve
and maintain its properties, tangible and intangible assets, books and records
in a commercially reasonable manner consistent with past practice,
(iii) preserve its relationships with employees, suppliers and others having
business dealings with it in a commercially reasonable manner consistent with
past practice, provided that Company shall be free to make any termination for
cause which may become necessary in the ordinary course of its business,
(iv) use commercially reasonable efforts to comply in all material respects with
all Laws applicable to it and to the conduct of its business, and (v) not engage
in any transaction or activity, enter into any agreement or make any commitment
except in the Ordinary Course of Business consistent with past practice;

(d) Except for contracts or commitments made in the Ordinary Course of Business,
without the prior written consent of Buyer which shall not be unreasonably
withheld,

 

-37-



--------------------------------------------------------------------------------

conditioned or delayed, no contracts or commitments shall be entered into by or
on behalf of Company involving, in the aggregate, an annual expenditure of more
than Twenty-Five Thousand Dollars ($25,000) by Company; provided, however, that
such consent shall be deemed not to be withheld unreasonably if Buyer in good
faith believes that the Selling Members’ or Company’s proposed action would have
an adverse effect on Company. Company shall not, and the Selling Members shall
not permit Company to, other than renewals, modifications or amendments without
change of terms that adversely affects Company, modify, amend or terminate any
Contract affecting Company or voluntarily waive, release, compromise or assign
any material right or claim of Company or any Subsidiary;

(e) Company shall not, and the Selling Members shall not permit Company to,
(i) grant any increase in compensation other than normal merit and
cost-of-living increases pursuant to its general prevailing practices to any
director, officer, employee or agent except as required by any contract existing
on the date hereof (a copy of which has been delivered to Buyer); (ii) enter
into or adopt, or amend in any respect, any employment contract, severance
agreement or consulting agreement; or (iii grant or pay any severance or
termination pay or any bonus;

(f) Company shall not, and the Selling Members shall not permit Company to:
(i) incur any additional Indebtedness or other obligation for borrowed money or
sell, pledge, factor or transfer any right to receive any payment, other than
transfers of accounts receivable in the ordinary course to collection agencies;
(ii) assume, guarantee, endorse, or otherwise as an accommodation become
responsible for the obligations of an individual, corporation, or other entity;
or (iii) impose, or suffer the imposition, on any material asset or property of
any Encumbrance (other than Permitted Encumbrances) not existing on the date of
this Agreement;

(g) Company shall not, and the Selling Members shall not permit Company to:
(i) sell, transfer, mortgage, encumber (except in respect of a Permitted
Encumbrance), or otherwise dispose of any of its properties or assets or cancel,
release or assign any Indebtedness or any debt, payable or other obligation
between any Affiliates of Company; (ii) acquire or agree to be acquired by
merging or consolidating with, or acquiring by purchasing a substantial portion
of the assets of, or in any other manner, any business or any corporation,
partnership, limited liability company or other organization or division
thereof; (iii) open or close any facility of Company; or (iv) enter into any
line of business outside the Ordinary Course of Business or change its
investment, liability management or other operational policies; and

(h) Company shall not, and each of the Selling Members shall not, directly or
indirectly, through any of its or their respective directors, officers,
employees, advisers, consultants, agents or representatives or otherwise,
solicit offers from, negotiate with, provide information to, accept any written
proposal of any other person (other than Buyer and its Affiliates) relating to
the acquisition of any equity of Company, issuance of debt or the acquisition of
the whole or a material amount of the assets or business of Company, whether
through direct purchase, merger, consolidation or other business consolidation
(each, an “Alternative Transaction”). Company and each of the Selling Members
shall notify Buyer without delay regarding any written proposal (including,
without limitation, any that are electronically communicated) regarding an
Alternative Transaction between (i) Company or any holder of equity interests in
Company, including any Selling Member, in each case, to the extent

 

-38-



--------------------------------------------------------------------------------

that Company or the Selling Member shall become aware of such contact, and
(ii) any other person, regarding any such offer or proposal or any related
inquiry, provided that such notification may omit details regarding such contact
that are subject to a legal restriction on disclosure to Buyer.

ARTICLE 9

INDEMNIFICATION

9.1 Survival.

(a) All representations, warranties, covenants, and agreements contained in this
Agreement or in any schedule to this Agreement (i) shall be deemed to have been
relied upon by the Party or Parties to whom they are made, shall survive the
Closing (subject to the immediately following sentence) regardless of any
investigation on the part of such Party or its representatives, with each Party
reserving all of its rights hereunder in connection with any breach or alleged
breach, and (ii) shall bind the Parties’ successors and assigns (including,
without limitation, any successor to any Party by way of acquisition, merger or
otherwise), whether so expressed or not, and, except as otherwise provided in
this Agreement, all such representations, warranties, covenants and agreements
shall inure to the benefit of the parties and, subject to Section 11.5, their
respective successors and permitted assigns, whether so expressed or not.
Notwithstanding the foregoing, all representation and warranties contained in
this Agreement or in any schedule to this Agreement shall terminate as of 11:59
p.m., Eastern Time, on the day that is twenty-four (24) months following the
Closing Date; provided, however, (i) the representations and warranties
contained in Section 5.10 (Intellectual Property) (the “IP Representation”)
shall survive the Closing until the day that is four (4) years following the
Closing Date, (ii) the representations and warranties contained in Sections 5.7
(Taxes) and 5.14 (Employee Benefits) shall survive the Closing for sixty
(60) days following expiration of the applicable statute of limitations,
(iii) the representations and warranties contained in Article 4 (Representations
and Warranties of Selling Members), Sections 5.1 (Organization and Power), 5.2
(Capitalization), 5.3 (Subsidiaries), 5.20 (No Brokers), 6.1 (Organization), 6.2
(Authority and Enforceability), and 6.5 (No Brokers) (such representations and
warranties listed in clauses (ii) and (iii) are collectively referred to as the
“Fundamental Representations”) shall survive the Closing indefinitely and
(iv) any breach of any representation or warranty that constitutes fraud or
intentional misrepresentation (in each case, as finally determined by a court of
competent jurisdiction) shall survive the Closing indefinitely. The period from
the Closing Date until the date upon which any representation or warranty
contained herein terminates if any, is referred to herein as the “Survival
Period” for such representation or warranty. All of the covenants, agreements
and obligations of the Parties contained in this Agreement (including those
which are Conditions Precedent to Closing, each of which shall be deemed
satisfied or waived upon Closing) or in any schedule to this Agreement shall
survive (y) until fully performed or fulfilled, unless non-compliance with such
covenants, agreements or obligations is waived in writing by the Party or
Parties entitled to such performance or (z) if not fully performed or fulfilled,
or so waived, until the expiration of the relevant statute of limitations. The
Parties specifically and unambiguously intend that the Survival Periods that are
set forth in this Section 9.1 shall replace any statute of limitations for such
representations or warranties that would otherwise be applicable.

 

-39-



--------------------------------------------------------------------------------

(b) Indemnified Persons shall not be entitled to make any claim in respect of
any representation, warranty or covenant after the expiration of its applicable
Survival Period, except that the representations, warranties and/or covenants
underlying any bona fide claim initiated by an Indemnified Person prior to the
expiration of the applicable Survival Period in accordance with the provisions
hereof shall survive (only with respect to such claim) until such claim is
settled or resolved pursuant to this Agreement.

9.2 Indemnification by the Selling Members.

(a) After the Closing Date and subject to the limitations set forth herein
(including without limitation, the limitations set forth in Sections 9.4, 9.5,
9.6 and 9.7), the Selling Members, severally and not jointly, shall indemnify
and hold harmless Buyer and its Affiliates, each of their respective directors,
officers, employees and agents, and each of the heirs, executors, successors and
assigns of any of the foregoing (collectively, the “Buyer Indemnified Parties”),
from and against any and all Losses that are incurred by any Buyer Indemnified
Party or to which any Buyer Indemnified Party may otherwise become subject
(regardless of whether or not such Losses relate to any Third Party Claim) and
which arise and are incurred from or as a result of:

(i) any breach of any warranty or the inaccuracy of any representation of any
Selling Member contained in this Agreement (other than a Fundamental
Representation or IP Representation);

(ii) any breach of any Fundamental Representation made by any Selling Member;

(iii) any breach of the IP Representation made by any Selling Member;

(iv) any breach by any Selling Member of any of its respective covenants or
obligations contained in this Agreement;

(v) any Transaction Expenses;

(vi) any Indebtedness;

(vii) any Indemnified Taxes; and

(viii) any claims or liabilities arising under, related to or in connection with
any Person’s status as a securityholder of Company (or in each case any
predecessor thereto) prior to the Closing.

9.3 Indemnification by Buyer. After the Closing Date and subject to the
limitations set forth herein (including without limitation, the limitations set
forth in Sections 9.4, 9.5, 9.6 and 9.7), Buyer will indemnify and hold harmless
the Selling Members and their respective Affiliates, directors, officers,
employees and agents, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “Company Indemnified Parties”), from
and against any and all Losses that are directly or indirectly incurred by any
Company Indemnified Party or to which any Company Indemnified Party may
otherwise become subject

 

-40-



--------------------------------------------------------------------------------

(regardless of whether or not such Losses relate to any Third Party Claim) and
which arise from or as a result of:

(a) any breach of any warranty or the inaccuracy of any representation of Buyer
contained in this Agreement (other than a Fundamental Representation);

(b) any breach of any Fundamental Representation made by Buyer; and

(c) any breach by Buyer of any of its covenants or obligations contained in this
Agreement.

9.4 Limitations. Notwithstanding anything herein to the contrary:

(a) Other than distributions from the Escrow Fund, no Selling Member shall be
liable under Section 9.2(a) with respect to any indemnification claim in an
amount in excess of such Selling Member’s Pro Rata Share of the Indemnity Cap,
to the extent actually paid to such Selling Member, or such Selling Member’s Pro
Rata Share of such Losses (whichever is the lower amount).

(b) Notwithstanding anything herein to the contrary, the Selling Members shall
be required to indemnify and hold harmless under Section 9.2(a)(i), (ii) and
(iii) for Losses only to the extent that the aggregate amount of such Losses
exceeds Seventy-Five Thousand Dollars ($75,000.00) (the “Deductible”), provided
that if such Losses do exceed the Deductible, Buyer Indemnified Parties shall be
entitled to indemnification for the amount of such Losses in excess of the
Deductible.

(c) In determining whether a representation or warranty in this Agreement has
been breached, or the amount of any Losses with respect to such breach, by
Company or any Selling Member for purposes of Section 9.2(a)(i), (ii) or (iii),
or with respect to a breach or inaccuracy of a representation or warranty by
Buyer for purposes of Section 9.3(a), any terms or words such as “material,”,
“in all material respects” or “Material Adverse Effect” or any other similar
qualifier contained herein shall be disregarded.

(d)

(i) The maximum aggregate amount required to be paid by the Selling Members
under Section 9.2(a)(i) shall not exceed an amount equal to the Escrow Amount
plus the Set-off Amount, if any;

(ii) The maximum aggregate amount required to be paid by the Selling Members
under Sections 9.2(a)(ii), (iv), (v), (vi), (vii) and (viii) or Buyer under
Section 9.3 shall be equal to the Indemnity Cap, to the extent actually paid;
and

(iii) The maximum aggregate amount required to be paid by the Selling Members
under Section 9.2(a)(iii) shall be seventy-five percent (75%) of the Indemnity
Cap, to the extent actually paid.

 

-41-



--------------------------------------------------------------------------------

(iv) The limitations set forth in this Section 9.4 shall not apply to any claim
arising from fraud or intentional misrepresentation by any Party, in each case,
as finally determined by a court of competent jurisdiction.

9.5 Third Party Claims.

(a) Promptly after receipt by a Person entitled to indemnity under Sections 9.2
or 9.3 (an “Indemnified Person”) of notice of the assertion of a Third Party
Claim against it, such Indemnified Person shall give notice to the Person
obligated to indemnify under such Section (an “Indemnifying Person”) of the
assertion of such Third Party Claim in accordance with Section 9.6; provided,
that any failure to notify the Indemnifying Person will not relieve the
Indemnifying Person of any liability that it may have to any Indemnified Person,
except to the extent that the Indemnifying Person is materially prejudiced by
such failure to give such notice.

(b) Buyer shall have the right to (i) conduct and control any proceedings or
negotiations in respect of such Third Party Claim, (ii) settle or defend any
such Third Party Claim and (iii) employ counsel to contest any such Third Party
Claim or liability.

(c) With respect to any Third Party Claim subject to indemnification under this
Article 9: (i) the Indemnified Person and the Indemnifying Person, as the case
may be, shall keep the other Persons reasonably informed of the status of such
Third Party Claim and any related Actions at all stages regardless of whether
such Person is represented by its own counsel, and (ii) the Parties agree (at
the Indemnifying Person’s expense) to render to each other such assistance as
they may reasonably require of each other and to cooperate in good faith with
each other in order to ensure the proper and adequate defense of any Third Party
Claim.

(d) With respect to any Third Party Claim subject to indemnification under this
Article 9, the Parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all confidential
information and the attorney-client and work-product privileges of the other
Party. In connection therewith, each Party agrees that: (i) it will use its
commercially reasonable efforts, in respect of any Third Party Claim in which it
has assumed or participated in the defense, to avoid production of confidential
information (consistent with Law and rules of procedure); and (ii) all
communications between any Party and counsel responsible for or participating in
the defense of any Third Party Claim shall, to the extent possible, be made so
as to preserve any applicable attorney-client or work-product privilege.

9.6 Notice of Claims. In the event any Indemnified Person is asserting a claim
for indemnification, the Indemnified Person shall deliver to the Indemnifying
Person written notice of such claim that the Indemnified Person has determined
has given or could give rise to indemnification under Section 9.2 or 9.3 (a
“Claim Notice”). The failure by any Indemnified Person so to notify the
Indemnifying Person shall not relieve the Indemnifying Person from liability
under this Agreement which it may have to such Indemnified Person under
Section 9.2 or 9.3 hereof except to the extent the Indemnifying Person shall
have been prejudiced in any material respect as a result of such failure. A
Claim Notice shall describe in reasonable detail the nature of the claim and
shall indicate the amount of Losses (or, if not known, estimated Losses, to the
extent that Losses in respect of such claim are reasonably capable of being
estimated). The

 

-42-



--------------------------------------------------------------------------------

Sellers Representative may object to any claim set forth in a Claims Notice by
delivering written notice to Buyer of the Sellers Representative’s objection (a
“Dispute Notice”). Such Dispute Notice must describe the grounds for such
objection in reasonable detail. If a Dispute Notice is not delivered by the
Sellers Representative to Buyer within twenty (20) calendar days after delivery
of the Claim Notice, such failure to so object will be an irrevocable
acknowledgment by each party to this Agreement (including the Sellers
Representative) that the Buyer Indemnified Parties are entitled to
indemnification under Section 9.2 for the Losses set forth in such Claim Notice
in accordance with this Article 9. If a Dispute Notice is delivered, the Parties
shall thereafter attempt to resolve the dispute promptly by negotiation in good
faith.

9.7 Additional Limitations.

(a) No Selling Member shall have any liability for any Loss to the extent that
such liability is included in the Final Working Capital Adjustment.

(b) Except (i) for injunctive and provisional relief, (ii) in the case of fraud,
(iii) the determination of the Earnout Payment (which shall be governed by
Section 1.4) or (iv) the determination of the Final Working Capital Adjustment
(which shall be governed by Article 3), following the Closing, the sole and
exclusive remedy for any and all claims arising under, out of, or related to
this Agreement, or the Purchase and the other Transactions, shall be the rights
of indemnification set forth in this Article 9, and no Person will have any
other entitlement, remedy or recourse, whether in contract, tort or otherwise,
it being agreed that all of such other remedies, entitlements and recourse are
expressly waived and released by the Parties to the fullest extent permitted by
law.

(c) The amount required to be paid for Losses under Section 9.2 or 9.3 will be
reduced by any amounts an Indemnified Party actually receives pursuant to the
terms of the insurance policies (if any) covering such claim or Losses.

(d) Any Loss for which any Indemnified Party is entitled to indemnification
under this Article 9 shall be determined without duplication of recovery by
reason of the state of facts giving rise to such Loss constituting a breach of
more than one representation, warranty, covenant or agreement.

9.8 Set-Off and Priority. In the event of a claim for indemnification under
Section 9.2(a)(i), the amount of the related Losses shall be paid first from the
Escrow Fund, and thereafter, Buyer may choose to offset any such Losses from the
Earnout Consideration, if any, up to Two Million Dollars ($2,000,000) (the
“Set-off Amount”), subject to the limitations on recovery contained in this
Agreement, including Section 9.4. For the avoidance of doubt, to the extent the
Earnout Consideration is less than Two Million Dollars ($2,000,000), Buyer shall
not have recourse against the Selling Members unless such further recourse is
expressly provided in this Agreement. To exercise its right of set-off pursuant
to this Section 9.8, Buyer shall deliver to the Sellers Representative a notice
(a “Set-off Certificate”) specifying in reasonable detail the nature and amount
of the claim and the Set-off Amount. To the extent the claims set forth in the
Set-off Certificate are finally resolved in the Selling Members’ favor (whether
by mutual agreement of Buyer and the Sellers Representative or by final
non-appealable order of an arbitration panel or court of competent
jurisdiction), Buyer shall within five (5) Business Days

 

-43-



--------------------------------------------------------------------------------

thereafter pay the portion of the Set-off Amount resolved in the Selling
Members’ favor to the Selling Members, in accordance with Section 1.4. In the
event of a claim for indemnification under Sections 9.2(a)(iv) through (viii),
Buyer shall recover the amount of the related Losses initially from the Escrow
Fund and, following depletion of the Escrow Fund or release of the Escrow Fund
to the Selling Members pursuant to this Agreement and the Escrow Agreement, at
Buyer’s option, Buyer may recover such Losses by offsetting such Losses against
the Earnout Consideration, if any, as described in this Section 9.8, or by
recovering such Losses directly from the Selling Members, subject to the
limitations on recovery contained in this Agreement, including Section 9.4. In
the event of a claim for indemnification under Sections 9.2(a)(ii) and (iii), at
its election, Buyer may recover any related Losses from the Escrow Fund, the
Earnout Consideration or by recovering such losses directly from the Selling
Members, subject to the limitations on recovery contained in this Agreement,
including Section 9.4.

9.9 Purchase Price Adjustments. Any amounts payable under this Article 9 shall
be treated by Buyer and Selling Members as an adjustment to the Purchase Price
for all Tax purposes, unless otherwise required by applicable Law.

ARTICLE 10

TERMINATION

10.1 Termination. This Agreement may be terminated at any time prior to the
Closing, by action taken or authorized by all requisite corporate or other
actions of the terminating Party or Parties:

(a) by mutual written consent duly authorized by the boards of directors of
Buyer and Company;

(b) by either Company or Buyer, if the Closing shall not have occurred by
May 29, 2015; provided, however, that the right to terminate this Agreement
under this Section 10.1(b) shall not be available to any Party whose action or
failure to act has been a principal cause of or resulted in the failure of the
Closing to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement;

(c) by either Company or Buyer, if a Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Law or Court Order which (i) is in effect, (ii) has the effect of permanently
restraining, enjoining or otherwise prohibiting the Closing and (iii) is final
and nonappealable; or

(d) by Buyer, upon a material breach of any representation, warranty, covenant
or agreement on the part of the Company or a Selling Member set forth in this
Agreement, or if any representation or warranty of the Company or a Selling
Member shall have become untrue, in either case such that the conditions set
forth in Section 7.1(a) or (b) would not be satisfied as of the time of such
breach or as of the time such representation or warranty shall have become
untrue, and, provided that if such breach is capable of being cured, such breach
shall not have been cured within twenty (20) Business Days of delivery of
written notice of such breach to the Company by Buyer; provided, however, that
there shall be no right to terminate if Buyer is in material breach of its
representations and warranties under this Agreement or has failed in any
material respect to perform its obligations under this Agreement.

 

-44-



--------------------------------------------------------------------------------

10.2 Notice of Termination; Effect of Termination. Subject to any applicable
unexpired cure period, any termination of this Agreement under Section 10.1
above shall be effective immediately upon the delivery of a valid written notice
of the terminating Party to the other Party hereto. In the event of the
termination of this Agreement, this Agreement shall be of no further force or
effect, except (i) as set forth in this Section 10.2, Section 10.3,
Section 11.1(f), Section 11.12 and Article 12, which shall survive the
termination of this Agreement and (ii) nothing herein shall relieve any Party
from liability for any breach of this Agreement occurring prior to such
termination.

10.3 Expenses. Except as specifically provided for herein, all fees and expenses
incurred in connection with this Agreement and the transactions contemplated by
the Transaction Documents, including fees and expenses of financial advisors,
financial sponsors, legal counsel and other advisors, shall be paid by the Party
incurring such expenses whether or not the transactions contemplated by the
Transaction Documents are consummated.

ARTICLE 11

GENERAL PROVISIONS

11.1 Sellers Representative.

(a) For purposes of this Agreement and the Transaction Documents, the Selling
Members hereby designate David Wiener to serve as the sole and exclusive
representative of the Selling Members (the “Sellers Representative”) from and
after the Closing Date with respect to those provisions of this Agreement and
the Transaction Documents that contemplate action by the Sellers Representative
including the Escrow Agreement; provided, however, that if David Wiener at any
time is unable, due to incapacity or otherwise, to serve as Sellers
Representative or resigns as Sellers Representative, then Carl Bertrams shall
serve as successor Sellers Representative. Upon the agreement of at least two
(2) of the three (3) Selling Members, the Selling Members may replace the
Sellers Representative at any time upon thirty (30) days’ prior written notice
to the Sellers Representative and Buyer. Each successor Sellers Representative,
if required to serve, shall sign an acknowledgment in writing agreeing to
perform and be bound by all of the provisions of this Agreement applicable to
the Sellers Representative. Each successor Sellers Representative shall have all
of the power, authority, rights and privileges conferred by this Agreement upon
the original Sellers Representative, and the term “Sellers Representative” as
used herein shall be deemed to include any successor Sellers Representative.

(b) The Sellers Representative is hereby constituted and appointed as agent and
attorney-in-fact for and on behalf of the Selling Members. This power of
attorney and all authority hereby conferred is granted and shall be irrevocable
and shall not be terminated by any act of any the Selling Members, by operation
of Law, whether by such Person’s death, disability, protective supervision,
dissolution, reorganization or any other event. Without limiting the generality
of the foregoing, the Sellers Representative has full power and authority, on
behalf of each of the Selling Members and their respective successors and
assigns, to: (i) interpret the terms and provisions of this Agreement and the
documents to be executed and delivered by any

 

-45-



--------------------------------------------------------------------------------

of the Selling Members in connection herewith, including the Escrow Agreement,
(ii) execute and deliver and receive deliveries of all agreements, certificates,
statements, notices, approvals, extensions, waivers, undertakings, amendments,
and other documents required or permitted to be given in connection with the
consummation of the Transactions and any Transaction Document, (iii) receive
service of process in connection with any claims under this Agreement and any
Transaction Document, (iv) agree to, negotiate, enter into settlements and
compromises of, assume the defense of claims, and demand arbitration and comply
with orders of courts and awards of arbitrators with respect to such claims, and
to take all actions necessary or appropriate in the judgment of the Sellers
Representative for the accomplishment of the foregoing, (v) give and receive
notices and communications, (vi) authorize delivery to Buyer of the Escrow
Amount or any portion thereof in satisfaction of claims brought by Buyer for
Losses, (vii) object to such deliveries, (viii) distribute the Escrow Amount and
any earnings and proceeds thereon, and (ix) take all actions necessary or
appropriate in the judgment of the Sellers Representative on behalf of the
Selling Members in connection with this Agreement and any Transaction Document.

(c) Service by the Sellers Representative shall be without compensation except
for the reimbursement by the Selling Members of out-of-pocket expenses and
indemnification specifically provided herein.

(d) Neither the Sellers Representative nor any agent employed by the Sellers
Representative shall be liable to any of the Selling Members relating to the
performance of such Sellers Representative’s duties under this Agreement for any
errors in judgment, negligence, oversight, breach of duty or otherwise except to
the extent it is finally determined in a court of competent jurisdiction by
clear and convincing evidence that the actions taken or not taken by the Sellers
Representative constituted actual fraud or were taken or not taken in bad faith.
The Sellers Representative shall be indemnified and held harmless by the Selling
Members against all losses, including costs of defense, paid or incurred in
connection with any action, suit, proceeding or claim to which the Sellers
Representative is made a party by reason of the fact that the Sellers
Representative was acting as the Sellers Representative pursuant to this
Agreement; provided, however, that the Sellers Representative shall not be
entitled to indemnification hereunder to the extent it is finally determined in
a court of competent jurisdiction by clear and convincing evidence that the
actions taken or not taken by the Sellers Representative constituted actual
fraud or were taken or not taken in bad faith.

(e) Buyer shall be entitled to rely upon any actions taken by the Sellers
Representative as the duly authorized action of the Sellers Representative on
behalf of each of the Selling Members with respect to any matters set forth in
this Agreement and any Transaction Document, without inquiry on the part of
Buyer and regardless of whether such actions are later determined to have been
unauthorized, fraudulent or taken in bad faith.

(f) The Sellers Representative agrees to, and shall cause its Affiliates to:
(i) treat and hold as confidential (and not disclose or provide access to any
Person) all information relating to Intellectual Property, processes, product
development, price, customer and supplier lists, pricing and marketing plans,
policies and strategies, details of Contracts, operations methods, product
development techniques, Bookings and any underlying financial or sales records,
and all other confidential or proprietary information with respect to the
Products or the Business that the Sellers Representative may acquire in the
course of performing its duties under

 

-46-



--------------------------------------------------------------------------------

this Section 11.1, (ii) in the event that the Sellers Representative or any of
its Affiliates becomes legally compelled to disclose any such information,
provide Buyer with prompt written notice of such requirement so that Buyer may
seek a protective order or other remedy or waive compliance with this
Section 11.1(f) and assist Buyer in connection therewith, and (iii) in the event
that such protective order or other remedy is not obtained, or Buyer waives
compliance with this Section 11.1(f), furnish only that portion of such
confidential information that is legally required to be provided and exercise
its commercially reasonable efforts to obtain assurances that confidential
treatment will be accorded such information; provided, however, that this
sentence shall not apply to any information that, at the time of disclosure, is
available publicly and was not disclosed in breach of this Agreement by the
Sellers Representative or its Affiliates.

11.2 Notices. All notices, consents and other communications required or
permitted by this Agreement shall be in writing and shall be sent as follows to
the following address (or to such other address as a Party may designate by
notice to the other Party): (a) by personal delivery, in which case notice shall
be deemed to have been given on the date of delivery; (b) by United States
certified mail, return receipt requested, in which case notice shall be deemed
to have been given three (3) days after deposit of such notice in the mail;
(c) by UPS, Federal Express, DHL or other nationally-recognized overnight
delivery service, in which case notice shall be deemed to have been given the
first Business Day after deposit of such notice with such service; (d) by
facsimile with a copy of such notice sent on the same date by the means set
forth in the foregoing clause (b) or (c), in which case notice shall be deemed
to have been given on the day of the facsimile transmission as set forth in a
facsimile log; or (e) by electronic mail with a copy of such notice sent on the
same date by the means set forth in the foregoing clause (b) or (c), in which
case notice shall be deemed to have been given on the day of the electronic mail
transmission as set forth in the body of such electronic mail transmission:

If to Buyer to:

Marked: Personal and Confidential

Imprivata, Inc.

10 Maguire Road

Lexington, MA 02421

Attention: Omar Hussain, Chief Executive Officer

Facsimile: 781-674-2760

Email: ohussain@imprivata.com

With a copy (which shall not constitute notice) to:

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention: Kenneth J. Gordon, Esq.

Facsimile: 617-523-1231

Email: kgordon@goodwinprocter.com

 

-47-



--------------------------------------------------------------------------------

If to the Selling Members or the Sellers Representative to:

Marked: Personal and Confidential

HT Systems LLC

Attention: David Wiener

Facsimile: 813-749-9485

Email: davidjw.fl@gmail.com

With copies (which shall not constitute notice) to:

Squire Patton Boggs (US) LLP

777 South Flagler Drive, Suite 1900

West Palm Beach, Florida 33401

Attention: Scott M. Coffey, Esq.

Facsimile: 561-655-1509

Email: scott.coffey@squirepb.com

11.3 Entire Agreement. The Disclosure Schedule, the Schedules and the Exhibits
to this Agreement are incorporated into this Agreement and are hereby made a
part of this Agreement as if set out in full in this Agreement. This Agreement,
together with the Transaction Documents, contains the entire understanding of
the Parties with respect to the subject matter hereof and supersede all prior
oral or written agreements, negotiations, understandings, statements or
proposals with respect to the subject matter hereof and thereof.

11.4 Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement (so long as the economic or legal
substance of the Transactions is not affected in any manner adverse to any
Party), and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.
To the extent permitted by Law, the Parties waive any provision of Law which
renders any such provision prohibited or unenforceable in any respect.

11.5 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties and their
respective heirs, executors, successors and permitted assigns and any reference
to a Party will also be a reference to an heir, executor, successor or permitted
assign. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned, directly or indirectly, by a Party without the
prior written consent of the other Parties; provided, however, that Buyer may
assign, without the prior written consent of any other Party, all or any portion
of this Agreement and/or its rights hereunder to any Affiliate of Buyer,
provided that any such assignment shall not relieve Buyer from any obligations
hereunder.

11.6 No Third-Party Beneficiaries. This Agreement is not intended and shall not
be deemed to confer upon or give any Person, except the Parties and their
respective successors and permitted assigns, any remedy, claim, liability,
reimbursement, cause of action or other right under or by reason of this
Agreement, or result in such Person being deemed a third party beneficiary of
this Agreement.

 

-48-



--------------------------------------------------------------------------------

11.7 Interpretation.

(a) The Article and Section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the Parties and shall
not in any way affect the meaning or interpretation of this Agreement. As used
in this Agreement, any reference to the masculine, feminine or neuter gender
shall include all genders, the plural shall include the singular, and the
singular shall include the plural.

(b) The words “include,” “includes” and “including” when used herein shall be
deemed to be followed by the phrase “without limitation” unless such phrase
otherwise appears. Unless the context otherwise requires, references herein to
articles, sections, schedules and exhibits shall be deemed references to
articles and sections of, and schedules and exhibits to, this Agreement. Unless
the context otherwise requires, the words “hereof,” “hereby” and “herein” and
words of similar meaning when used in this Agreement refer to this Agreement in
its entirety and not to any particular article, section or provision hereof.
Except when used together with the word “either” or otherwise for the purpose of
identifying mutually exclusive alternatives, the term “or” has the inclusive
meaning represented by the phrase “and/or.” Any deadline or time period set
forth in this Agreement that by its terms ends on a day that is not a Business
Day shall be automatically extended to the next succeeding Business Day. All
references in this Agreement to “dollars” or “$” means United States dollars.

(c) With regard to each and every term and condition of this Agreement, the
Parties understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and that if at any time the Parties desire or are required
to interpret or construe any such term or condition or any agreement or
instrument subject thereto, no consideration shall be given to the issue of
which Party actually prepared, drafted or requested any term or condition of
this Agreement.

11.8 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal Laws of the State of Delaware without
giving effect to the principles of conflicts of Laws thereof. For the purposes
of establishing the Parties’ rights hereunder, each Party hereto hereby
irrevocably and unconditionally consents to and agrees that any legal action or
proceeding with respect to this Agreement and the transactions contemplated
hereby shall be brought in any of the Federal or state courts having subject
matter jurisdiction located in the State of Delaware. By execution and delivery
of this Agreement and such other documents executed in connection herewith, each
such Party hereby (i) accepts the exclusive jurisdiction of the aforesaid
courts, (ii) irrevocably agrees to be bound by any final judgment (after any and
all appeals) of any such court with respect to such documents, (iii) irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceedings with
respect to such documents brought in any such court, and further irrevocably
waives, to the fullest extent permitted by Law, any claim that any such suit,
action or proceedings brought in any such court has been brought in an
inconvenient forum, (iv) agrees that service of process in any such action may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth herein, or at such other address of which the other parties
hereto shall have been notified, and (v) agrees that nothing herein shall affect
the right to effect service of process in any other manner permitted by law.

 

-49-



--------------------------------------------------------------------------------

11.9 Attorneys’ Fees. Except as otherwise provided herein, if any Action is
brought arising out of or based upon this Agreement, the prevailing party shall
be entitled to recover such reasonable attorneys’ fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it may be
entitled, as may be awarded by the court or arbitrator.

11.10 Waivers.

(a) Except as otherwise provided herein, no action taken pursuant to this
Agreement, including any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Agreement. Any term, covenant, agreement, obligation, undertaking, condition,
representation or warranty under this Agreement may be waived at any time by the
Party which is entitled to the benefit thereof, but only by a written notice
signed by such Party expressly waiving such term, covenant, agreement,
obligation, undertaking, condition, representation or warranty.

(b) No waiver on the part of any party of any right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, shall preclude
any further exercise thereof or the exercise of any other such right, power or
privilege.

11.11 Amendments. This Agreement may be amended, superseded, canceled, renewed
or extended, and the terms hereof may be waived, only by a written instrument
signed by Buyer and the Sellers Representative or, in the case of a waiver, by
Buyer or the Sellers Representative (on behalf of the Selling Members),
whichever is so waiving compliance.

11.12 No Publicity. Each Selling Member agrees that it will not originate any
publicity, press release or public announcements, written or oral, whether to
the public or press, relating to this Agreement, including its existence, the
subject matter to which it relates, performance under it or any of its terms
without the prior written consent of Buyer. Each Selling Member acknowledges
that Buyer will make such announcements and disclosures that it deems necessary
or advisable, including, for the avoidance of doubt but not limited to, those
disclosures required by applicable Law or the New York Stock Exchange, the
issuance of a press release announcing this transaction and participation in a
publicly accessible conference call to discuss the transactions contemplated by
this Agreement.

11.13 Further Assurances. Each Party shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the Transactions.

11.14 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original.

ARTICLE 12

DEFINITIONS

12.1 Defined Terms. In this Agreement, the following terms have the meanings
specified in this Section 12.1.

 

-50-



--------------------------------------------------------------------------------

“Accounting Arbitrator” means an independent accounting or financial firm
mutually acceptable to Buyer and Sellers Representative, provided that if the
Buyer and the Sellers Representative are unable to mutually agree upon an
accounting firm within fifteen (15) days, then Buyer and the Sellers
Representative shall each select a nationally recognized certified public
accounting firm and, within five (5) days after their selection, those two
accounting firms shall select a third nationally recognized certified public
accounting firm, which third accounting firm shall act as the Accounting
Arbitrator; provided further that such third nationally recognized accounting
firm shall not be an accounting firm that has performed accounting or similar
services for Buyer or the Sellers Representative or each of their Affiliates in
the past three (3) years.

“Action” means any claim, demand, proceeding, suit, litigation, investigation,
audit, action or cause of action in contract, tort, under statute, under common
law or otherwise.

“Affiliate” means, with respect to any Person, any other Person, which directly
or indirectly controls, is controlled by or is under common control with such
other Person. For purposes of determining whether a Person is an Affiliate, the
term “control” and its correlative forms “controlled by” and “under common
control with” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of securities, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Allocation” has the meaning set forth in Section 8.2(a).

“Alternative Transaction” has the meaning set forth in Section 8.3(h).

“Benefit Plan” means any (A) “employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA; (B) stock option plans,
stock purchase plans, bonus or incentive award plans, severance pay plans,
programs or arrangements, deferred compensation arrangements or agreements,
employment agreements, executive compensation plans, programs, agreements or
arrangements, change in control plans, programs or arrangements, supplemental
income arrangements, vacation plans, and all other employee benefit plans,
agreements, and arrangements, not described in (A) above; and (C) plans or
arrangements providing compensation to employee and non-employee directors, in
each case in which Company or any ERISA Affiliate sponsors, contributes to, or
provides benefits under or through such plan, or has any obligation to
contribute to or provide benefits under or through such plan, or if such plan
provides benefits to or otherwise covers any current or former employee, officer
or director of Company or any ERISA Affiliate (or their spouses, dependents, or
beneficiaries).

“Bookings” means the net dollar value of non-cancellable orders with no
contingencies or rights of returns for sales of Products made after the Closing,
after deducting discounts, sales concessions, customer returns, partner resell
and referral fees, and third-party subcontracted services related to the sale of
the Products. In addition, for an order of Products to be considered part of
Bookings, the following shall also apply:

 

  (A)

Orders for Products (other than maintenance) must be delivered and invoiced
within each respective Earnout Period to be considered Bookings. By way of
example, if an order received for Products has

 

-51-



--------------------------------------------------------------------------------

  extended payment terms beyond the Earnout Period, then only the payments due
within each respective Earnout Period will be considered Bookings.

 

  (B) Orders for Products that are maintenance agreements (including but not
limited to renewals of maintenance agreements) will be considered Bookings for
the prepaid initial one-year annual value. In the event an order is received for
prepaid maintenance during an Earnout Period in excess of one year, no more than
one year’s maintenance will be included as Bookings in such Earnout Period.

 

  (C) Orders for professional services will be considered Bookings to the extent
they are scheduled to be delivered and invoiced within the Earnout Period.

“Business” has the meaning set forth in Section 8.1(a)(i).

“Business Agreements” has the meaning set forth in Section 5.12(a).

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of Massachusetts are authorized or obligated to close.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Indemnified Parties” has the meaning set forth in Section 9.2(a).

“Cause” means, with respect to a Selling Member:

(i) such Selling Member’s conviction of, or plea of guilty or nolo contendre to,
any (i) felony involving fraud, moral turpitude or dishonesty or (ii) other
criminal conduct against Buyer;

(ii) such Selling Member’s material breach of any provision of the Restrictive
Covenant Agreement or the HT Noncompete (each as defined in the Executive
Employment Agreement), which breach is not cured within ten (10) business days
written notice thereof;

(iii) any intentional misconduct or gross negligence on the part of such Selling
Member which has a materially adverse effect on Buyer’s business or reputation;
or

(iv) such Selling Member’s repeated and willful failure to perform the duties,
functions and responsibilities of such Selling Member’s position after a written
warning from Buyer specifying in reasonable detail the enumerated duties in
question, the nature of the failure to perform and the actions necessary to
remedy the perceived failure to perform such duties, and such perceived failure
is not remedied within ten (10) business days.

 

-52-



--------------------------------------------------------------------------------

“Claim” means any claim, demand and assessment, and any action or proceeding at
law or in equity (where applicable), and any judgment, whether civil, criminal,
administrative or investigative.

“Claim Notice” has the meaning set forth in Section 9.6.

“Closing” has the meaning set forth in Section 2.1.

“Closing Balance Sheet” has the meaning set forth in Section 3.2.

“Closing Date” has the meaning set forth in Section 2.1.

“Closing Working Capital” has the meaning set forth in Section 3.2.

“Closing Working Capital Adjustment” means the lesser of (i) the Closing Working
Capital, minus the Closing Working Capital Target, and (ii) zero.

“Closing Working Capital Target” has the meaning set forth in Section 3.2.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Recitals.

“Company Indemnified Parties” has the meaning set forth in Section 9.3.

“Company Intellectual Property” means all Intellectual Property, including,
without limitation, all Patents, registered and material unregistered Marks,
Products and registered and material unregistered Copyrights, in each case owned
by Company or used or held for use by Company in the operation of the Business,
and including, without limitation, all Software developed by, for, or on behalf
of Company.

“Company Products” has the meaning set forth in Section 5.22.

“Company Registered IP” has the meaning set forth in Section 5.10(c)(ii).

“Company Trade Secrets” has the meaning set forth in Section 5.10(c)(xi)

“Contingent Workers” has the meaning set forth in Section 5.13(b).

“Contract” means any oral or written contract, agreement, license, lease,
guaranty, indenture, sales or purchase order or other legally binding
instrument, arrangement or commitment.

“Copyrights” means copyrights in both published and unpublished works, including
without limitation all compilations, databases and computer programs, manuals
and other documentation and all copyright registrations and applications, and
all derivatives, translations, adaptations and combinations of the above.

 

-53-



--------------------------------------------------------------------------------

“Court Order” means any judgment, order, writ, decision, injunction, award or
decree of any foreign, federal, state, local or other court or tribunal and any
ruling or award in any binding arbitration proceeding.

“Customer” has the meaning set forth in Section 5.23.

“Deductible” has the meaning set forth in Section 9.4(b).

“Disclosure Schedule” means that certain document (as may be modified from time
to time in accordance with the terms hereof) identified as the Disclosure
Schedule delivered by the Selling Members to Buyer in connection with this
Agreement.

“Dispute Notice” has the meaning set forth in Section 9.6.

“Distributor” has the meaning set forth in Section 5.23.

“Earnout Consideration” has the meaning set forth in Section 1.4(a).

“Earnout Item of Dispute” has the meaning set forth in Section 1.4(b).

“Earnout Notice” has the meaning set forth in Section 1.4(b).

“Earnout Payment” has the meaning set forth in Section 1.4(a).

“Earnout Period” has the meaning set forth in Section 1.4(a)(ii).

“Earnout Threshold” means the Initial Earnout Period Threshold, in the case of
the Initial Earnout Period, and the Subsequent Earnout Period Threshold, in the
case of the Subsequent Earnout Period.

“Encumbrance” means any lien, encumbrance, covenant, hypothecation, claim,
charge, security interest, mortgage, restriction (whether on voting, sale,
transfer, disposition, or otherwise), deed of trust, pledge, easement,
encroachment, option, right of first refusal, conditional sale or other title
retention agreement, defect in title or other restriction of a similar kind, in
each case whether imposed by Contract or Law.

“Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement” has the meaning set forth in Section 2.2(i).

“Environmental Laws” has the meaning set forth in Section 5.15.

“Environmental Liabilities” has the meaning set forth in Section 5.15.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity that would have ever been considered a single
employer with Company under Section 4001(b) of ERISA or part of the same
“controlled group” as Company for purposes of Section 302(d)(3) of ERISA.

 

-54-



--------------------------------------------------------------------------------

“Escrow Agent” has the meaning set forth in Section 1.5.

“Escrow Agreement” has the meaning set forth in Section 1.5.

“Escrow Amount” means Two Million Dollars ($2,000,000).

“Escrow Fund” has the meaning set forth in Section 1.5.

“Estimated Closing Balance Sheet” has the meaning set forth in Section 3.1.

“Estimated Closing Working Capital” has the meaning set forth in Section 3.1.

“Estimated Closing Working Capital Adjustment” means the lesser of (i) the
Estimated Closing Working Capital, minus the Estimated Working Capital Target,
and (ii) zero.

“Estimated Working Capital Target” has the meaning set forth in Section 3.1.

“Executive Employment Agreements” has the meaning set forth in Section 2.2(j).

“Final Working Capital Adjustment” has the meaning set forth in Section 3.3(b).

“Financial Statements” has the meaning set forth in Section 5.4.

“Fundamental Representations” has the meaning set forth in Section 9.1(a).

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Good Reason” means the occurrence of any of the following events with respect
to a Selling Member:

(i) a material diminution in such Selling Member’s position, responsibilities,
authority or duties and such diminution is not cured within ten (10) business
days after written notice by such Selling Member to Buyer identifying the
diminution in reasonable detail;

(ii) a material diminution in such Selling Member’s base salary, except for
across-the-board salary reductions based on Buyer’s financial performance
similarly affecting all or substantially all senior management employees of
Buyer (provided that such diminution in such Selling Member’s base salary is not
disproportionate to the diminution in base salary of such other across-the-board
salary reductions);

(iii) a material change in the geographic location at which such Selling Member
is required to provide services to Buyer, not including business travel and
short-term assignments; or

(iv) Buyer’s breach of any material covenant of the Executive Employment
Agreement for such Selling Member or a material covenant of this Agreement, and
such breach is not cured within thirty (30) days after written notice by such
Selling Member to Buyer identifying the breach.

 

-55-



--------------------------------------------------------------------------------

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority, court,
commission, tribunal, board, bureau, agency or instrumentality, or any
regulatory, administrative or other department, agency, or any political or
other subdivision, department or branch of any of the foregoing.

“Hazardous Materials” has the meaning set forth in Section 5.15.

“HIPAA” has the meaning set forth in Section 5.25(b).

“Indebtedness” of any Person means (i) any indebtedness or other obligation of
such Person for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, whether current, short-term or long-term,
secured or unsecured, (ii) any indebtedness of such Person evidenced by any
note, bond, debenture or other security or similar instrument, (iii) any
liability of such Person with respect to interest rate or currency swaps,
collars, caps and similar hedging obligations, (iv) any liabilities for the
deferred purchase price of property or other assets with respect to which such
Person is liable, contingently or otherwise, as obligor or otherwise (including
“earn-out” payments, but specifically excluding trade payables incurred in the
Ordinary Course of Business), (v) any commitment by which a Person assures a
creditor against loss (including, contingent reimbursement liability with
respect to letters of credit), (vi) any liabilities of such Person in respect of
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which liabilities are required to be
classified and accounted for under GAAP as current and long-term capital leases,
(vii) off balance sheet financings, (viii) any obligations of such Person for
any bank overdrafts, (ix) any indebtedness guaranteed in any manner by a Person
(including, guarantees in the form of an agreement to repurchase or reimburse)
or any obligations of such Person in respect of the indebtedness of any other
Person, (x) any liabilities under leases recorded for accounting purposes by the
applicable Person as capitalized leases or financing leases with respect to
which a Person is liable, contingently or otherwise, as obligor, guarantor or
otherwise, (xi) any unsatisfied obligation for “withdrawal liability” to a
“multiemployer plan” as such terms are defined under ERISA, including any
liabilities related to any pension plan, (xii) any amounts owed to any Person
under any noncompetition, severance or similar arrangements (except for any
non-competition, severance or similar payments which arise out of a termination
of employment occurring after the Closing), (xiii) any change-of-control or
other payment which is triggered as a result of the consummation of the
Transactions, (xiv) any liability of any Person under deferred compensation
plans, phantom stock plans, or bonus plans, or similar arrangements made payable
as a result of the consummation of the Transactions, (xv) any Tax liabilities of
such Person attributable to any period prior to or including the Closing Date,
(xvi) any dividends payable, or accrued for, by a Person, (xvii) any other
liability or obligation required by GAAP to be reflected as indebtedness on a
consolidated balance sheet of such Person as of the relevant date prepared in
accordance with GAAP or (xviii) all accrued interest, premiums, penalties and
other obligations relating to the foregoing.

“Indemnified Person” has the meaning set forth in Section 9.5(a).

 

-56-



--------------------------------------------------------------------------------

“Indemnified Taxes” means any and all Taxes (i) imposed on or with respect to
the Company payable in respect of any taxable periods ending on or before the
Closing Date (a “Pre-Closing Tax Period”); (ii) all Taxes of the Company that
are attributable to a Pre-Closing Straddle Period pursuant to Section 8.2(e);
(iii) any and all Taxes of any Person for which the Company is liable as
transferee or successor, by contract or otherwise, which Taxes relate to an
event or transaction occurring on or before the Closing Date; (iv) any Taxes of
any member of an affiliated, consolidated, combined or unitary group of which
the Company is or was a member on or prior to the Closing Date pursuant to
Treasury Regulations Section 1.1502-6 or any analogous or similar state, local
or non-U.S. law; (v) any Transfer Taxes for which Selling Members are
responsible under Section 8.2(g); provided, however, Indemnified Taxes shall not
include (A) Taxes that arise as a result of any transactions carried out or
effected by the Company, Buyer or its Affiliates at any time after the Closing
but on the Closing Date, provided however, that Selling Members shall remain
liable and shall indemnify Buyer for Taxes attributable to actions and
transactions that are carried out or effected on the Closing Date (y) in the
Company’s Ordinary Course of Business; or (z) pursuant to this Agreement; and
(B) Taxes that are taken into account as liabilities in the calculation of the
Final Working Capital Adjustment.

“Indemnifying Person” has the meaning set forth in Section 9.5(a).

“Indemnity Cap” means an amount equal to (a) the Purchase Price, plus (b) the
Earnout Consideration.

“Initial Closing Consideration” means an amount equal to (a) Nineteen Million
Seventy-Five Thousand Dollars ($19,075,000), minus (b) Indebtedness, minus
(c) the absolute value of the Estimated Closing Working Capital Adjustment, if
the Estimated Closing Working Capital Adjustment is a negative number, minus
(d) Transaction Expenses and minus (e) the Escrow Amount.

“Initial Earnout Payment” has the meaning set forth in Section 1.4(a)(i).

“Initial Earnout Period” has the meaning set forth in Section 1.4(a)(i).

“Initial Earnout Period Threshold” means [****].

“Initial Period Terminated Member” has the meaning set forth in Section
1.4(a)(i).

“Institutions” has the meaning set forth in Section 5.10(c)(viii).

“Intellectual Property” means any and all of the following: Copyrights, Patents,
Trade Secrets, Marks (including, in each case, the goodwill associated
therewith), franchises, licenses, Software, goodwill, permits, consents,
approvals, and claims of infringement and misappropriation against third
parties, all improvements to any of the foregoing, and any and all intellectual
property rights and/or proprietary rights relating to any of the foregoing.

“Inventory” means all inventory, including raw materials, manufacturing and
other supplies, work in process, packaging materials, purchased products and
finished goods.

 

-57-



--------------------------------------------------------------------------------

“IP Representation” has the meaning set forth in Section 9.1(a).

“IRS” means the United States Internal Revenue Service.

“Law” means any law, statute, rule, regulation, ordinance, arbitration award,
order, decree, license or permit promulgated, declared or issued or required by
any Governmental Authority.

“Leased Real Property” means all of the right, title and interest of Company
under all written leases, subleases, licenses, concessions and other agreements
(written or oral), pursuant to which Company holds a leasehold or sub-leasehold
estate in, or is granted the right to use or occupy, any land or building which
is used in the operation of its business.

“Leases” has the meaning set forth in Section 5.9(b).

“Licenses In” has the meaning set forth in Section 5.10(b).

“Licenses Out” has the meaning set forth in Section 5.10(b).

“LLC Agreement” has the meaning set forth in the Recitals.

“Losses” means any and all liabilities, losses, diminution in value, claims,
damages, liabilities, costs and expenses (including reasonable attorneys’ and
accountants’ fees, court costs, expert witness fees and other expenses of
litigation), awards, judgments, penalties and assessments, but will exclude
punitive damages, unless such punitive damages are included as part of a Third
Party Claim.

“Marks” means rights in all registered and unregistered trade names, trademarks,
trade dress, logos, packaging design, slogans, Internet domain names, website
addresses, URLs, customer lists and service marks, in each case together with
any registrations and applications related thereto.

“Mass Termination” has the meaning set forth in Section 5.13(d).

“Material Adverse Effect” means any fact, event, development, circumstance,
change or effect (each, an “Effect”) that is, or would reasonably be expected to
be, individually or in the aggregate, materially adverse to (a) the ability of
Company or any of the Selling Members to consummate the Transactions or (b) the
business, condition (financial or otherwise), prospects or results of operations
of Company.

“Maximum Earnout Consideration” means Five Million Dollars ($5,000,000).

“Membership Units” has the meaning set forth in the Recitals.

“Most Recent Balance Sheet” has the meaning set forth in Section 5.4.

“Most Recent Balance Sheet Date” has the meaning set forth in Section 5.4.

“Most Recent Financial Statements” has the meaning set forth in Section 5.4.

 

-58-



--------------------------------------------------------------------------------

“Multiemployer Plan” means an employee pension or welfare benefit plan to which
more than one unaffiliated employer contributes and which is maintained pursuant
to one or more collective bargaining agreements.

“Non-Competition Period” has the meaning set forth in Section 8.1(a)(i).

“NQDC Plan” has the meaning set forth in Section 5.14(h).

“Ordinary Course of Business” means the ordinary course of business, consistent
with past practice.

“Organizational Documents” means the articles of organization, LLC Agreement,
bylaws, articles of formation, operating agreement or similar governing
documents of Company or any predecessor thereto.

“Partner” has the meaning set forth in Section 5.23.

“Party” or “Parties” has the meaning set forth in the Preamble.

“Patents” means all issued patents, patent applications of any kind, patent
rights, inventions, discoveries and invention disclosures (whether or not
patentable).

“Permits” means all licenses, permits, franchises, approvals, authorizations,
consents or orders of, or filings with, any Governmental Authority.

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) liens for Taxes and other governmental charges and assessments which are not
yet due and payable or which are being contested in good faith and for which
adequate reserves have been established in accordance with GAAP and set forth on
the Most Recent Balance Sheet; (b) liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like liens arising in the
Ordinary Course of Business for sums not yet due and payable or which are being
contested in good faith, in each case which are not material in amount and do
not, and are not reasonably expected to, materially detract from the value of or
materially impair the existing use of the property affected by such lien or
imperfections, in each case whether individually or in the aggregate; and
(c) any utility company rights, easements and franchises, which are as of record
on the date hereof and do not interfere with the present use of the affected
property.

“Person” means an individual, sole proprietorship, firm, partnership,
corporation, limited liability company, trust, joint stock company, trust,
unincorporated association or organization, joint venture, Governmental
Authority or other entity of whatever nature.

“Personal Data” means any and all data that concerns an identified and/or
identifiable person and includes, but shall not be limited to, an individual’s
name, address, credit card information, email address, social security number
and health information, including protected health information (as such term is
defined by the Health Insurance Portability and Accountability Act of 1996).

 

-59-



--------------------------------------------------------------------------------

“Post-Closing Straddle Period” has the meaning set forth in Section 8.2(c).

“Pre-Closing Straddle Period” has the meaning set forth in Section 8.2(c).

“Premises” has the meaning set forth in Section 5.9(b).

“Products” means software products, hardware products, computer programs and/or
services (including maintenance) and related documentation currently or
previously researched, designed, developed, manufactured, performed, licensed,
sold, distributed and/or otherwise made commercially available by Company, or
which Company intends to manufacture, perform, license, sell, distribute and/or
otherwise make commercially available.

“Pro Rata Share” means, with respect to each Selling Member, the percentage set
forth opposite such Selling Member’s names on Exhibit A hereto under the heading
“Pro Rata Portion.”

“Publicly Available Software” means any software (in source or object code form)
subject to (a) a license or other agreement commonly referred to as an open
source, free software, copyleft or community source code license (including but
not limited to any code or library licensed under the GNU General Public
License, GNU Lesser General Public License, BSD License, Apache Software
License, or any other public source code license arrangement) or (b) any other
license or other agreement that requires, as a condition of the use,
modification or distribution of software subject to such license or agreement,
that such software or other software combined or distributed with such software
be (i) disclosed, distributed, made available, offered, licensed or delivered in
source code form, (ii) licensed for the purpose of making derivative works,
(iii) licensed under terms that allow reverse engineering, reverse assembly, or
disassembly of any kind, or (iv) redistributable at no charge, including without
limitation any license defined as an open source license by the Open Source
Initiative as set forth on www.opensource.org.

“Purchase” has the meaning set forth in Section 1.1.

“Purchase Price” has the meaning set forth in Section 1.2.

“Release of Claims” has the meaning set forth in Section 2.2(j).

“Retention Period” has the meaning set forth in Section 1.3(a).

“Retention Payment” means Six Hundred Twenty-Five Thousand Dollars ($625,000),
with respect to each Selling Member, subject to the forfeiture provisions set
forth in Section 1.3(b).

“S Election” has the meaning set forth in Section 5.7(j).

“Section 338(h)(10) Election” has the meaning set forth in Section 8.2(a).

“Selling Members” has the meaning set forth in the Preamble.

 

-60-



--------------------------------------------------------------------------------

“Sellers Representative” has the meaning set forth in the Preamble.

“Seller Tax Return” has the meaning set forth in Section 8.2(b)(i).

“Set-off Amount” has the meaning set forth in Section 9.8.

“Set-off Certificate” has the meaning set forth in Section 9.8.

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons,
(iv) all documentation including user manuals and other training documentation
related to any of the foregoing, and (v) all Intellectual Property therein or
thereto.

“Straddle Period” means a taxable period beginning before and ending after the
Closing Date.

“Straddle Period Returns” means the Tax Returns of the Company that are required
to be filed for any Straddle Period.

“Subsequent Earnout Payment” has the meaning set forth in Section 1.4(a)(ii).

“Subsequent Earnout Period” has the meaning set forth in Section 1.4(a)(ii).

“Subsequent Earnout Period Threshold” means [****].

“Subsequent Period Terminated Member” has the meaning set forth in Section
1.4(a)(ii).

“Survival Period” has the meaning set forth in Section 9.1(a).

“Systems” has the meaning set forth in Section 5.10(c)(xvii).

“Tax” (and, with correlative meaning, “Taxes”) means any federal, state, local
or foreign income, gross receipts, property, sales, use, license, franchise,
employment, payroll, withholding, alternative or add-on minimum, ad valorem,
transfer or excise tax, or any other tax of any kind whatsoever imposed by any
Governmental Authority, together with any interest, penalty or addition to tax
imposed by such Governmental Authority with respect thereto, including any such
amounts attributable to any other Person with respect to which Company may be
held liable as a successor, by operation of law, by contract or otherwise.

“Tax Claim” has the meaning set forth in Section 8.2(e)(i).

“Tax Dispute” has the meaning set forth in Section 8.2(h).

 

-61-



--------------------------------------------------------------------------------

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including, without
limitation, any information return, claim for refund, amended return or
declaration of estimated Tax and any affiliated, consolidated, combined, unitary
or similar return.

“Third Party” means a Person that is not a party to this Agreement, but
excluding any Affiliate of a Party.

“Third Party Claim” means any pending or threatened Claim against any
Indemnified Person by a Third Party, whether or not involving an Action.

“Third Party IP Assets” has the meaning set forth in Section 5.10(c)(v).

“Trade Secrets” mean rights in trade secrets, know-how, confidential or
proprietary business information and other proprietary information including,
without limitation, designs, research and development information, technical
information, specifications, operating and maintenance manuals, methods,
engineering drawings, data, discoveries, inventions, industrial designs (whether
or not patentable or subject to copyright, mask work, or trade secret
protection).

“Transactions” means the Purchase and the other transactions contemplated by
this Agreement and the other Transaction Documents.

“Transaction Document” means any agreement or other document contemplated by
this Agreement.

“Transaction Expenses” means (i) the aggregate amount of the fees, expenses and
other amounts (including all attorneys’ fees, financial advisory, brokerage and
investment banking fees, accountants’ fees, and commitment fees) that become
payable or are otherwise incurred by or on behalf of Company and that are
unpaid, or any of the Selling Members and/or any of their respective Affiliates
in connection with the preparation, negotiation and enforcement of this
Agreement, any Transaction Document and otherwise in connection with the
Transactions, and (ii) any transfer, documentary, sales, use, stamp, payroll or
other Taxes which become payable in connection with, or as a result of, the sale
and purchase of the Membership Units. For the avoidance of doubt, all fees and
expenses of the Escrow Agent pursuant to the Escrow Agreement shall be borne and
paid by Buyer.

“Transfer Taxes” has the meaning set forth in Section 8.2(g).

“True-Up Amount” means an amount equal to the Final Working Capital Adjustment
minus the Estimated Closing Working Capital Adjustment, whether a positive or
negative number.

“WARN Act” has the meaning set forth in Section 5.13(d).

“Working Capital” has the meaning set forth in Section 3.1.

 

-62-



--------------------------------------------------------------------------------

“Working Capital Target” means an amount equal to thirty-seven percent (37%) of
deferred revenue, as reflected on the Estimated Closing Balance Sheet (in the
case of the Estimated Working Capital Target) or the Closing Balance Sheet (in
the case of the Closing Working Capital Target).

[SIGNATURE PAGE FOLLOWS]

 

-63-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed or caused this Securities Purchase
Agreement to be executed and delivered as of the day and year first above
written.

 

“BUYER” IMPRIVATA, INC. By:  

/s/ Omar Hussain

Name:   Omar Hussain Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

“SELLERS REPRESENTATIVE”

/s/ David Wiener

David Wiener “SELLING MEMBERS”

/s/ David Wiener

David Wiener

/s/ Carl Bertrams

Carl Bertrams

/s/ Michael Esquinaldo

Michael Esquinaldo “COMPANY” Solely with respect to obligations contained in
Section 8.3: HT SYSTEMS, LLC By:  

/s/ David Wiener

Name:   David Wiener Title:   President and Chief Executive Officer